 

Exhibit 10.1

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of May 23, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is among GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), in its
capacity as agent for Lenders (as defined below) (together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), RADIUS
HEALTH, INC., a Delaware corporation (“Borrower”), and the other entities or
persons, if any, who are or hereafter become parties to this Agreement as
guarantors (each a “Guarantor” and collectively, the “Guarantors”, and together
with Borrower, each a “Loan Party” and collectively, “Loan Parties”).

 

RECITALS

 

Borrower wishes to borrow funds from time to time from Lenders, and Lenders
desire to make loans, advances and other extensions of credit, severally, but
not jointly, to Borrower from time to time pursuant to the terms and conditions
of this Agreement.

 

AGREEMENT

 

Loan Parties, Agent and Lenders agree as follows:

 

1.              DEFINITIONS.

 

As used in this Agreement, all capitalized terms shall have the definitions as
provided herein.  Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP.  The term “financial
statements” shall include the accompanying notes and schedules.  All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).

 

2.              LOANS AND TERMS OF PAYMENT.

 

2.1.    Promise to Pay.  Borrower promises to pay Agent, for the ratable
accounts of Lenders, when due pursuant to the terms hereof, the aggregate unpaid
principal amount of all loans, advances and other extensions of credit made
severally by the Lenders to Borrower under this Agreement, together with
interest on the unpaid principal amount of such loans, advances and other
extensions of credit at the interest rates set forth herein.

 

2.2.    Term Loans.

 

(a)                                  Commitment.  Subject to the terms and
conditions hereof, each Lender, severally, but not jointly, agrees to make term
loans (each a “Term Loan” and collectively, the “Term Loans”) to Borrower from
time to time on any Business Day (as defined below) during the period from the
Closing Date (as defined below) until May 22, 2012 (the “Commitment Termination
Date”) in an aggregate principal amount not to exceed such Lender’s commitment
as identified on Schedule A hereto (such commitment of each Lender as it may be
amended to reflect assignments made in accordance with this

 

--------------------------------------------------------------------------------


 

Agreement or terminated or reduced in accordance with this Agreement, its
“Commitment”, and the aggregate of all such commitments, the “Commitments”). 
Notwithstanding the foregoing, the aggregate principal amount of the Term Loans
made hereunder shall not exceed $25,000,000 (the “Total Commitment”).  Each
Lender’s obligation to fund a Term Loan shall be limited to such Lender’s Pro
Rata Share (as defined below) of such Term Loan.  Subject to the terms and
conditions hereof, the initial Term Loan shall be made on the Closing Date in an
aggregate principal amount equal to $6,250,000 (the “Initial Term Loan”).  After
the Initial Term Loan, subject to the terms and conditions hereof, Borrower may
request two (2) additional Term Loans, the first, which must be funded not later
than November 22, 2011, in an aggregate principal amount equal to $6,250,000
(the “Second Term Loan”) and the second, which must be funded not later than
May 22, 2012, in an aggregate principal amount equal to $12,500,000 (the “Third
Term Loan”).  In the event the Second Term Loan is not funded on or before
November 22, 2011, the Lenders’ commitment to make the Second Term Loan shall be
terminated and the Total Commitment shall be reduced by $6,250,000.  In the
event the Third Term Loan is not funded on or before May 22, 2012, the Lenders’
commitment to make the Third Term Loan shall be terminated and the Total
Commitment shall be further reduced by $12,500,000.

 

(b)                                 Method of Borrowing.  When Borrower desires
a Term Loan, Borrower will notify Agent (which notice shall be irrevocable) by
facsimile (or by telephone, provided that such telephonic notice shall be
promptly confirmed in writing, but in any event on or before the following
Business Day) on the date that is ten (10) Business Days prior to the day the
Term Loan is to be made (or such shorter period of time as Agent may agree).
Agent and Lenders may act without liability upon the basis of such written or
telephonic notice believed by Agent to be from any authorized officer of
Borrower.  Agent and Lenders shall have no duty to verify the authenticity of
the signature appearing on any such written notice.

 

(c)                                  Funding of Term Loans.  Promptly after
receiving a request for a Term Loan, Agent shall notify each Lender of the
contents of such request and such Lender’s Pro Rata Share of the requested Term
Loan.  Upon the terms and subject to the conditions set forth herein, each
Lender, severally and not jointly, shall make available to Agent its Pro Rata
Share of the requested Term Loan, in lawful money of the United States of
America in immediately available funds, to the Collection Account (as defined
below) prior to 11:00 a.m. (New York time) on the specified date.  Agent shall,
unless it shall have determined that one of the conditions set forth in
Section 4.1 or 4.2, as applicable, has not been satisfied, by 4:00 p.m. (New
York time) on such day, credit the amounts received by it in like funds to
Borrower by wire transfer to, unless otherwise specified in a Disbursement
Letter (as defined below), the following deposit account of Borrower (or such
other deposit account as specified in writing by an authorized officer of
Borrower and acceptable to Agent) (the “Designated Deposit Account”):

 

State Street Bank & Trust Company

Crown Colony Park

1200 Crown Colony Drive

Quincy, MA 02169-0938

Attn: Trisha Rodney

 

2

--------------------------------------------------------------------------------


 

ABA Routing # 011000028

Account #17039843   Account Name:  Custody Services

For final credit to account:  Radius #DE2630

 

(d)                                 Notes.  The Term Loans of each Lender shall
be evidenced by one or more promissory notes substantially in the form of
Exhibit A hereto (each a “Note” and, collectively, the “Notes”).  Borrower shall
execute and deliver a Note to each Lender and, at Lender’s request, Borrower
shall promptly execute and deliver one or more replacement Notes in such
denominations as shall be reasonably requested by a Lender.  Such Note(s), in
the aggregate, shall represent the obligation of Borrower to pay to such Lender
the lesser of (a) aggregate unpaid principal amount of all Term Loans made by
such Lender to or on behalf of Borrower under this Agreement or (b) the amount
of such Lender’s Commitment, in each case together with interest thereon as
prescribed in Section 2.3(a).

 

(e)                                  Agent May Assume Funding.  Unless Agent
shall have received notice from a Lender prior to the date of any particular
Term Loan that such Lender will not make available to Agent such Lender’s Pro
Rata Share of such Term Loan, Agent may assume that such Lender has made such
amount available to it on the date of such Term Loan in accordance with
subsection (c) of this Section 2.2, and may (but shall not be obligated to), in
reliance upon such assumption, make available a corresponding amount for the
account of Borrower on such date.  If and to the extent that such Lender shall
not have so made such amount available to Agent, such Lender and Borrower
severally agree to repay to Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the day such amount is made
available to Borrower until the day such amount is repaid to Agent, at (i) in
the case of Borrower, a rate per annum equal to the interest rate applicable
thereto pursuant to Section 2.3(a), and (ii) in the case of such Lender, a
floating rate per annum equal to, for each day from the day such amount is made
available to Borrower until such amount is reimbursed to Agent, the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion (the
“Federal Funds Rate”) for the first Business Day and thereafter, at the interest
rate applicable to such Term Loan.  If such Lender shall repay such
corresponding amount to Agent, the amount so repaid shall constitute such
Lender’s loan included in such Term Loan for purposes of this Agreement.

 

2.3.    Interest and Repayment.

 

(a)                                  Interest.  Each Term Loan shall accrue
interest in arrears from the date made until such Term Loan is fully repaid at a
fixed per annum rate of interest equal to the sum of (i) the greater of (A) the
Treasury Rate (as defined below) in effect on the day that is three (3) Business
Days prior to the making of such Term Loan as determined by Agent and (B) 0.81%
plus (ii) 9.19%.   All computations of interest and fees calculated on a per
annum basis shall be made by Agent on the basis of a 360-day year, in each case
for the actual number of days occurring in the period for which such interest
and fees are payable.  Each determination of an interest rate or the amount of a
fee hereunder shall be made by Agent and shall be conclusive, binding and final
for all purposes, absent manifest error.  As used herein, the term “Treasury
Rate” means a per annum rate of interest equal to the

 

3

--------------------------------------------------------------------------------


 

rate published by the Board of Governors of the Federal Reserve System in
Federal Reserve Statistical Release H.15 entitled “Selected Interest Rates”
under the heading “U.S. Government Securities/Treasury Constant Maturities” as
the three year treasuries constant maturities rate.  In the event Release H.15
is no longer published, Agent shall select a comparable publication to determine
the U.S. Treasury note yield to maturity.

 

(b)                                 Payments of Principal and Interest.

 

(i)                      Interest Payments.  For each Term Loan, Borrower shall
pay interest to the Agent, for the ratable benefit of the Lenders, at the rate
of interest for such Term Loan determined in accordance with Section 2.3(a) in
arrears on the first day of each calendar month (each, a “Scheduled Payment
Date”) commencing on the first day of the calendar month occurring after the
month during which such Term Loan was made.

 

(ii)                     Principal Payments.  (A) For the Initial Term Loan,
Borrower shall pay principal to the Agent, for the ratable benefit of the
Lenders, in equal consecutive payments of $156,250 on each Scheduled Payment
Date, commencing on December 1, 2011.  (B) For the Second Term Loan, Borrower
shall pay principal to the Agent, for the ratable benefit of the Lenders, in
equal consecutive payments of $187,500 on each Scheduled Payment Date,
commencing on the first day of the seventh calendar month occurring after the
month during which such Second Term Loan was made. (C) For the Third Term Loan,
Borrower shall pay principal to the Agent, for the ratable benefit of the
Lenders (1) in equal consecutive payments of $312,500 on each Scheduled Payment
Date, commencing on the first day of the seventh calendar month occurring after
the month during which such Third Term Loan was made through the first day of
the eighteenth calendar month occurring after the month during which such Third
Term Loan was made and (2) in equal consecutive payments of $625,000 on each
Scheduled Payment Date, commencing on the first day of the nineteenth calendar
month occurring after the month during which such Third Term Loan was made.

 

(iii)                    Payments Generally.  Notwithstanding the foregoing
provisions of this Section 2.3(b), all unpaid principal and accrued interest and
other outstanding Obligations with respect to each Term Loan are due and payable
in full to Agent, for the ratable benefit of Lenders, on the earlier of
(A) November 22, 2014 (the “Scheduled Maturity Date”) or (B) the date that such
Term Loan otherwise becomes due and payable hereunder, whether by acceleration
of the Obligations pursuant to Section 8.2 or otherwise (the earlier of (A) or
(B), the “Applicable Term Loan Maturity Date”).  Each scheduled payment of
interest or principal hereunder is referred to herein as a “Scheduled Payment.”

 

(c)                                  No Reborrowing.  Once a Term Loan is repaid
or prepaid, it cannot be reborrowed.

 

(d)                                 Payments.  All payments (including
prepayments) to be made by any Loan Party under any Debt Document shall be made
by wire transfer or ACH transfer in immediately available funds (which shall be
the exclusive means of payment hereunder) in U.S. dollars, without setoff or
counterclaim to the Collection Account (as defined below) before 11:00 a.m. (New
York time) on the date when due.  All payments received by Agent after
11:00 a.m. (New York time) on any Business Day or at any time on a day that

 

4

--------------------------------------------------------------------------------


 

is not a Business Day may, in Agent’s sole discretion, be deemed to be received
on the next Business Day.  Whenever any payment required under this Agreement
would otherwise be due on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.  All
Scheduled Payments due to Agent and Lenders under Section 2.3(b) shall be
effected by automatic debit of the appropriate funds from Borrower’s operating
account specified on the Automatic Payment Authorization Agreement (as defined
below). As used herein, the term “Collection Account” means the following
account of Agent (or such other account as Agent shall identify to Borrower in
writing):

 

Bank Name: Deutsche Bank

Bank Address: New York, NY

ABA Number: 021 001 033

Account Number: 50271079

Account Name: GECC HH Cash Flow Collections

Ref: Radius Health, Inc./HFS2916

 

(e)                                  Withholdings and Increased Costs.  All
payments shall be made free and clear of any taxes, withholdings, duties,
impositions or other charges (other than taxes on the overall net income of any
Lender and comparable taxes), such that Agent and Lenders will receive the
entire amount of any Obligations (as defined below), regardless of source of
payment.  If Agent or any Lender shall have reasonably determined that the
introduction of or any change in, after the date hereof, any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
reduces the rate of return on Agent or such Lender’s capital as a consequence of
its obligations hereunder or increases the cost to Agent or such Lender of
agreeing to make or making, funding or maintaining any Term Loan, then Borrower
shall from time to time upon demand by Agent or such Lender (with a copy of such
demand to Agent) promptly pay to Agent for its own account or for the account of
such Lender, as the case may be, additional amounts sufficient to compensate
Agent or such Lender for such reduction or for such increased cost.  A
certificate as to the amount of such reduction or such increased cost determined
and submitted by Agent or such Lender (with a copy to Agent) in good faith to
Borrower shall be conclusive and binding on Borrower, absent manifest error,
provided that, neither Agent nor any Lender shall be entitled to payment of any
amounts under this Section 2.3(e) unless it has delivered such certificate to
Borrower within 180 days after the occurrence of the changes or events giving
rise to the increased costs to, or reduction in the amounts received by, Agent
or such Lender; provided, further that, such 180 day limitation shall not apply
to any increased costs or reductions in the amounts received by Agent or any
Lender arising from the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and such Act and any such requests, rules,
guidelines or directives shall be deemed to be introduced or changed after the
date hereof, regardless of the date enacted, adopted or issued.  This provision
shall survive the termination of this Agreement.

 

(f)                                    Loan Records.  Each Lender shall maintain
in accordance with its usual practice accounts evidencing the Obligations of
Borrower to such Lender resulting from such Lender’s Pro

 

5

--------------------------------------------------------------------------------


 

Rata Share of each Term Loan, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.  Agent
shall maintain in accordance with its usual practice a loan account on its books
to record the Term Loans and any other extensions of credit made by Lenders
hereunder, and all payments thereon made by Borrower.  The entries made in such
accounts shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the Obligations recorded therein;
provided, however, that no error in such account and no failure of any Lender or
Agent to maintain any such account shall affect the obligations of Borrower to
repay the Obligations in accordance with their terms.

 

(g)                                 Payment of Expenses and other Obligations. 
Agent is authorized to, and at its sole election may, debit funds from
Borrower’s operating account specified in the Automatic Payment Authorization
Agreement to pay all Obligations under this Agreement or any of the other Debt
Documents if and to the extent Borrower fails to promptly pay any such amounts
as and when due.

 

2.4.    Prepayments.  Borrower can voluntarily prepay, upon five (5) Business
Days’ prior written notice to Agent, any Term Loan in full, but not in part. 
Upon the date of (a) any voluntary prepayment of a Term Loan in accordance with
the immediately preceding sentence or (b) any mandatory prepayment of a Term
Loan required under this Agreement (whether by acceleration of the Obligations
pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent, for the
ratable benefit of the Lenders, a sum equal to (a) all outstanding principal
plus accrued interest with respect to such Term Loan, (b) the Final Payment Fee
(as such term is defined in Section 2.7(b)) for such Term Loan, and (c) a
prepayment premium (as yield maintenance for the loss of a bargain and not as a
penalty) equal to: (i) 3.00% of the outstanding principal amount of the Term
Loan being prepaid, if such prepayment is made on or before the one year
anniversary of such Term Loan, (ii) 2.00 % of the outstanding principal amount
of the Term Loan being prepaid, if such prepayment is made after the one year
anniversary of such Term Loan but on or before the two year anniversary of such
Term Loan, and (iii) 1.00 % of the outstanding principal amount of the Term Loan
being prepaid, if such prepayment is made after the two year anniversary of such
Term Loan but before the Scheduled Maturity Date.  Notwithstanding the
foregoing, if the Term Loans are refinanced with a new facility in an amount
greater than or equal to the then outstanding Obligations and a Closing Date
Lender becomes a lender under such refinancing, then such Closing Date Lender
agrees to waive its Pro Rata Share of the prepayment premium described in this
Section 2.4 in respect of the Terms Loans refinanced by such new facility. 
Nothing in this Section 2.4 is intended to be or constitutes a commitment on the
part of Agent, any Lender or any other Person to provide or arrange for
financing or refinancing of the obligations hereunder.  “Closing Date Lender”
shall mean each Lender listed on Schedule A, attached hereto as of the Closing
Date, or any affiliate of such Lender to whom all or any portion of the Term
Loans are assigned in accordance with this Agreement.

 

2.5.          Late Fees.  If Agent does not receive any Scheduled Payment or
other payment under any Debt Document from any Loan Party within 3 days after
its due date, then, at Agent’s election, such Loan Party agrees to pay to Agent
for the ratable benefit of all Lenders, a late fee equal to (a) 5.0% of the
amount of such unpaid payment or (b) such lesser amount that, if paid, would not
cause the interest and fees paid by such Loan Party under this Agreement to
exceed the Maximum Lawful Rate (as defined below) (the “Late Fee”).

 

2.6.    Default Rate.  All Term Loans and other Obligations shall bear interest,
at the option of Agent or upon the request of the Requisite Lenders (as defined
below), from and after the occurrence and

 

6

--------------------------------------------------------------------------------


 

during the continuation of an Event of Default (as defined below), at a rate
equal to the lesser of (a) 5.0% above the rate of interest applicable to such
Obligations as set forth in Section 2.3(a) immediately prior to the occurrence
of the Event of Default and (b) the Maximum Lawful Rate (the “Default Rate”). 
The application of the Default Rate shall not be interpreted or deemed to extend
any cure period or waive any Default or Event of Default or otherwise limit the
Agent’s or any Lender’s right or remedies hereunder.  All interest payable at
the Default Rate shall be payable on demand.

 

2.7.    Lender Fees.

 

(a)                                  Closing Fee.  On the Closing Date, Borrower
shall pay to Agent, for the benefit of Lenders in accordance with their Pro Rata
Shares, a non-refundable closing fee in an amount equal to $250,000 which fee
shall be fully earned when paid.

 

(b)                                 Final Payment Fee.  On the date upon which
the outstanding principal amount of any Term Loan is repaid in full, or if
earlier, is required to be repaid in full (whether by scheduled payment,
voluntary prepayment, acceleration of the Obligations pursuant to Section 8.2 or
otherwise), Borrower shall pay to Agent, for the ratable accounts of Lenders, a
fee equal to 3.50% of the original principal amount of such Term Loan (the
“Final Payment Fee”), which Final Payment Fee shall be deemed to be fully-earned
on the date such Term Loan is made.

 

2.8.    Maximum Lawful Rate.  Anything herein, any Note or any other Debt
Document (as defined below) to the contrary notwithstanding, the obligations of
Loan Parties hereunder and thereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Agent and Lenders would be contrary to the
provisions of any law applicable to Agent and  Lenders limiting the highest rate
of interest which may be lawfully contracted for, charged or received by  Agent
and Lenders, and in such event Loan Parties shall pay Agent and Lenders interest
at the highest rate permitted by applicable law (“Maximum Lawful Rate”);
provided, however, that if at any time thereafter the rate of interest payable
hereunder or thereunder is less than the Maximum Lawful Rate, Loan Parties shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent and Lenders is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the making of
the Initial Term Loan as otherwise provided in this Agreement, any Note or any
other Debt Document.

 

2.9.    Authorization and Issuance of the Warrants.  Borrower has duly
authorized the issuance to Lenders (or their respective affiliates or designees)
of stock purchase warrants substantially in the form of the warrant attached
hereto as Exhibit F (collectively, the “Warrants”) evidencing Lenders’ (or their
respective affiliates or designees) right to acquire their respective Pro Rata
Share of a number of shares of the Borrower’s Series A-1 Preferred Stock equal
to the quotient of (a) the product of (i) the applicable Term Loan multiplied by
(ii) four percent (4%) divided by (b) the exercise price equal to the lesser of
(i) $81.42 per share and (ii) the lowest price per share at which Borrower has
issued Series A-1 Preferred Stock.  The exercise period shall expire ten
(10) years from the date such Warrants are issued.

 

2.10.        [Reserved].

 

7

--------------------------------------------------------------------------------


 

3.              CREATION OF SECURITY INTEREST.

 

3.1.    Grant of Security Interest.  As security for the prompt payment and
performance, whether at the stated maturity, by acceleration or otherwise, of
all Term Loans and other debt, obligations and liabilities of any kind
whatsoever of Borrower to Agent and Lenders under the Debt Documents (whether
for principal, interest, fees, expenses, prepayment premiums, indemnities,
reimbursements or other sums, and whether or not such amounts accrue after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not allowed in
such case or proceeding), absolute or contingent, now existing or arising in the
future, including but not limited to the payment and performance of any
outstanding Notes, and any renewals, extensions and modifications of such Term
Loans (such indebtedness under the Notes, Term Loans and other debt, obligations
and liabilities in connection with the Debt Documents are collectively called
the “Obligations”), and as security for the prompt payment and performance by
each Guarantor of the Guaranteed Obligations as defined in the Guaranty (as
defined below), each Loan Party does hereby grant to Agent, for the benefit of
Agent and Lenders, a security interest in the property listed below (all
hereinafter collectively called the “Collateral”):

 

All of such Loan Party’s personal property of every kind and nature whether now
owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including, without limitation, all accounts,
chattel paper (whether tangible or electronic), commercial tort claims, deposit
accounts, documents, equipment, financial assets, fixtures, goods, instruments,
investment property (including, without limitation, all securities accounts),
inventory, letter-of-credit rights, letters of credit, securities, supporting
obligations, cash, cash equivalents, any other contract rights (including,
without limitation, rights under any license agreements), or rights to the
payment of money, and general intangibles, and all books and records of such
Loan Party relating thereto, and in and against all additions, attachments,
accessories and accessions to such property, all substitutions, replacements or
exchanges therefor, all proceeds, insurance claims, products, profits and other
rights to payments not otherwise included in the foregoing (with each of the
foregoing terms that are defined in the UCC having the meaning set forth in the
UCC); provided, however, the grant of security interest herein shall not extend
to, and the “Collateral” shall not include Intellectual Property (as defined
below) to the extent excluded under Section 3.3.

 

Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof.  Each Loan Party hereby covenants
that it shall give written notice to Agent promptly upon the acquisition by such
Loan Party or creation in favor of such Loan Party of any commercial tort claim
after the Closing Date.

 

3.2.    Financing Statements.  Each Loan Party hereby authorizes Agent to file
UCC financing statements with all appropriate jurisdictions to perfect Agent’s
security interest (for the benefit of itself and the Lenders) granted hereby.

 

3.3.    Grant of Security Interest in Proceeds of Intellectual Property.  The
Collateral shall not include any intellectual property of any Loan Party, which
shall be defined as any and all copyright, trademark, servicemark, patent,
design right, software and trade secrets of a Loan Party and any applications,
registrations, amendments, renewals, extensions and improvements with respect
thereto

 

8

--------------------------------------------------------------------------------


 

(collectively, “Intellectual Property”) now owned or hereafter acquired;
provided however, that the Collateral shall include all cash, royalty fees,
claims, products, awards, judgments, insurance claims, other proceeds, accounts
and general intangibles that consist of rights of a Loan Party to receive
payment with respect to the Intellectual Property and all income, royalties and
proceeds at any time due or payable to a Loan Party with respect to the
Intellectual Property and any of the foregoing, including, without limitation,
(i) all rights of any Loan Party to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof and (ii) any claims for damages that any Loan Party has
the right to assert with respect to any past, present or future infringement of
any Intellectual Property, together with all accessions and additions thereto,
proceeds and products thereof (including, without limitation, any proceeds
resulting under insurance policies of any Loan Party) or proceeds from the sale,
licensing or other disposition of all or any part of, or rights in, the
Intellectual Property by or on behalf of a Loan Party (“Rights to Payment”). 
Notwithstanding the foregoing, to the extent it is necessary under applicable
law to have a security interest in the underlying Intellectual Property in order
for Agent to have (i) a security interest in the Rights to Payment and (ii) a
security interest in any payments with respect to Rights to Payment that are
received after the commencement of a bankruptcy or insolvency proceeding, then
the Collateral shall automatically, and effective as of the date hereof, include
the Intellectual Property to the extent necessary to permit attachment and
perfection of Agent’s security interest (on behalf of itself and Lenders) in the
Rights to Payment and any payments in respect thereof that are received after
the commencement of any bankruptcy or insolvency proceeding.

 

4.              CONDITIONS OF CREDIT EXTENSIONS

 

4.1.    Conditions Precedent to Initial Term Loan.  No Lender shall be obligated
to make the Initial Term Loan, or to take, fulfill, or perform any other action
hereunder, until the following have been delivered to the Agent (the date on
which the Lenders make the Initial Term Loan after all such conditions shall
have been satisfied in a manner satisfactory to Agent and the Lenders or waived
in accordance with this Agreement, the “Closing Date”):

 

(a)                                  a counterpart of this Agreement duly
executed by each Loan Party;

 

(b)                                 a certificate executed by the Secretary of
each Loan Party, the form of which is attached hereto as Exhibit B (the
“Secretary’s Certificate”), providing verification of incumbency and attaching
(i) such Loan Party’s board resolutions approving the transactions contemplated
by this Agreement and the other Debt Documents and (ii) such Loan Party’s
governing documents, including a copy of the Certificate of Ownership and Merger
that was filed with and accepted by the Delaware Secretary of State;

 

(c)                                  Notes duly executed by Borrower in favor of
each applicable Lender;

 

(d)                                 filed copies of UCC financing statements,
collateral assignments, and terminations statements, with respect to the
Collateral, as Agent shall reasonably request;

 

(e)                                  certificates of insurance evidencing the
insurance coverage, and satisfactory additional insured and lender loss payable
endorsements, in each case as required pursuant to Section 6.4 herein;

 

9

--------------------------------------------------------------------------------


 

(f)                                    current UCC lien, judgment, bankruptcy
and tax lien search results that do not show any other security interests or
liens on the Collateral, other than Permitted Liens (as defined below);

 

(g)                                 a Warrant in favor of each Lender (or its
affiliate or designee) in an amount equal to four percent (4%) of such Lender’s
Pro Rata Share of the aggregate principal amount of the Term Loans being
advanced on the Closing Date, which Warrant shall be issued in accordance with
Section 2.9;

 

(h)                                 evidence that Borrower shall have received
at least $20,000,000 in unrestricted net cash proceeds from the sale and
issuance of Borrower’s Series A-1 Preferred Stock, which sale and equity
issuance shall be pursuant to, and in accordance with, the Series A-1 Purchase
Agreement;

 

(i)                                     a certificate of good standing of each
Loan Party from the jurisdiction of such Loan Party’s organization and a
certificate of foreign qualification from each jurisdiction where such Loan
Party’s failure to be so qualified could reasonably be expected to have a
Material Adverse Effect (as defined below), in each case as of a recent date
acceptable to Agent;

 

(j)                                     a landlord consent and/or bailee letter
in favor of Agent executed by the landlord or bailee, as applicable, for any
third party location where (a) any Loan Party’s principal place of business,
(b) any Loan Party’s books or records or (c) Collateral with an aggregate value
in excess of $25,000 is located, a form of which is attached hereto as
Exhibit C-1 and Exhibit C-2, as applicable (each an “Access Agreement”);

 

(k)                                  a legal opinion of Loan Parties’ counsel,
in form and substance reasonably satisfactory to Agent;

 

(l)                                     a completed Automatic Payment
Authorization Agreement, a form of which is attached hereto as Exhibit E (the
“Automatic Payment Authorization Agreement”);

 

(m)                               a completed perfection certificate, duly
executed by each Loan Party (the “Perfection Certificate”), a form of which
Agent previously delivered to Borrower;

 

(n)                                 one or more Account Control Agreements (as
defined below), in form and substance reasonably acceptable to Agent, duly
executed by the applicable Loan Parties and the applicable depository or
financial institution, for each deposit and securities account to the extent
required pursuant to Section 7.10;

 

(o)                                 [Reserved];

 

(p)                                 a guaranty agreement (together with any
other guaranty that purports to provide for a guaranty of the Obligations, the
“Guaranty”), in form and substance reasonably satisfactory to Agent, executed by
each Guarantor;

 

(q)                                 a disbursement instruction letter, in form
and substance satisfactory to Agent and the Closing Date Lenders, executed by
each Loan Party, Agent and each Closing Date Lender (the “Disbursement Letter”);

 

10

--------------------------------------------------------------------------------


 

(r)                                    [Reserved];

 

(s)                                  all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Agreement (together with the Agreement, the
Notes, the Warrants, the Account Control Agreements, the Access Agreements, the
Perfection Certificate, the Guaranty, if any, the Secretary’s Certificate, and
the Disbursement Letter, and all other agreements, instruments, documents and
certificates executed and/or delivered to or in favor of Agent and/or the
Lenders from time to time in connection with this Agreement or the transactions
contemplated hereby, the “Debt Documents”);

 

(t)                                    Agent and Lenders shall have received the
fees required to be paid by Borrower, if any, and Borrower shall have reimbursed
Agent and Lenders for all fees, costs and expenses of closing presented as of
the date of this Agreement.

 

4.2.    Conditions Precedent to All Term Loans.  No Lender shall be obligated to
make any Term Loan, including the Initial Term Loan, unless the following
additional conditions have been satisfied:

 

(a)                                  (i) all representations and warranties in
Section 5 below shall be true as of the date of such Term Loan; (ii) no Event of
Default or any other event, which with the giving of notice or the passage of
time, or both, would constitute an Event of Default (such event, a “Default”)
has occurred and is continuing or will result from the making of any Term Loan,
and (iii) Agent and the Lenders shall have received a certificate from an
authorized officer of each Loan Party confirming each of the foregoing;

 

(b)                                 Agent shall have received the redelivery or
supplemental delivery of the items set forth in the following sections to the
extent circumstances have changed (i) with respect to the Second Term Loan,
since the Closing Date, and (ii) with respect to the Third Term Loan, since the
later of (A) the funding date of the Initial Term Loan or (B) the funding date
of the Second Term Loan:  Sections 4.1(b), (c) (to the extent requested by a
Lender), (e), (f), (i), (j), (m) and (q);

 

(c)                                  a Warrant in favor of each Lender (or its
affiliate or designee) in an amount equal to four percent (4%) of such Lender’s
Pro Rata Share of the aggregate principal amount of the Term Loans being
advanced on the funding date for each of the Second Term and the Third Term
Loan, as applicable, which Warrant shall be issued in accordance with
Section 2.9;

 

(d)                                 with respect to the Third Term Loan only,
Borrower shall have provided evidence reasonably satisfactory to Agent and the
Lenders that Borrower has received, after the Closing Date, at least $40,000,000
in unrestricted net cash proceeds from the sale and issuance of Borrower’s
Series A-1 Preferred Stock, which sale and equity issuance shall be pursuant to,
and in accordance with, the Series A-1 Purchase Agreement; and

 

(e)                                  Agent and the Lenders shall have received
such other documents, agreements, instruments or information as Agent or any
Lender shall reasonably request.

 

11

--------------------------------------------------------------------------------


 

5.              REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

 

Each Loan Party, jointly and severally, represents, warrants and covenants to
Agent and each Lender that:

 

5.1.    Due Organization and Authorization.  Each Loan Party’s exact legal name
is as set forth in the Perfection Certificate and each Loan Party is, and will
remain, duly organized, existing and in good standing under the laws of the
State of its organization as specified in the Perfection Certificate, has its
chief executive office at the location specified in the Perfection Certificate,
and is, and will remain, duly qualified and licensed in every jurisdiction
wherever necessary to carry on its business and operations, except where the
failure to be so qualified and licensed could not reasonably be expected to have
a Material Adverse Effect.  This Agreement and the other Debt Documents have
been duly authorized, executed and delivered by each Loan Party and constitute
legal, valid and binding agreements enforceable in accordance with their terms. 
The execution, delivery and performance by each Loan Party of each Debt Document
executed or to be executed by it is in each case within such Loan Party’s
powers.

 

5.2.    Required Consents.  No filing, registration, qualification with, or
approval, consent or withholding of objections from, any governmental authority
or instrumentality or any other entity or person is required with respect to the
entry into, or performance by any Loan Party of, any of the Debt Documents,
except any obtained on or before the Closing Date.

 

5.3.    No Conflicts.  The entry into, and performance by each Loan Party of,
the Debt Documents will not (a) violate any of the organizational documents of
such Loan Party, (b) violate any law, rule, regulation, order, award or judgment
applicable to such Loan Party, or (c) result in any breach of or constitute a
default under, or result in the creation of any lien, claim or encumbrance on
any of such Loan Party’s property (except for liens in favor of Agent, on behalf
of itself and Lenders) pursuant to, any indenture, mortgage, deed of trust, bank
loan, credit agreement, or other Material Agreement (as defined below) to which
such Loan Party is a party.  As used herein, “Material Agreement” means (i) the
Nordic Services Agreement (as defined below), (ii) each agreement or contract to
which such Loan Party is a party involving the receipt or payment of amounts in
the aggregate exceeding $100,000 per year, and (iii) any agreement or contract
to which such Loan Party is a party the termination of which could reasonably be
expected to have a Material Adverse Effect.  A list of all Material Agreements
as of the Closing Date is set forth on Schedule B hereto.

 

5.4.    Litigation.  There are no actions, suits, proceedings or investigations
pending against or affecting any Loan Party before any court, federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any basis thereof,
which involves the possibility of any judgment or liability that could
reasonably be expected to have a Material Adverse Effect, or which questions the
validity of the Debt Documents, or the other documents required thereby or any
action to be taken pursuant to any of the foregoing, nor does any Loan Party
have reason to believe that any such actions, suits, proceedings or
investigations are threatened.  As used in this Agreement, the term “Material
Adverse Effect” means a material adverse effect on any of (a) the operations,
business, assets, properties, or condition (financial or otherwise) of Borrower,
individually, or the Loan Parties, collectively, (b) the ability of a Loan Party
to perform any of its obligations under any Debt Document to which it is a
party, (c) the legality, validity or enforceability of any Debt Document,
(d) the rights and remedies of Agent or Lenders under any Debt Document or
(e) the validity, perfection or priority of any lien in favor of Agent, on
behalf of itself and Lenders, on any of the Collateral.

 

12

--------------------------------------------------------------------------------


 

5.5.    Financial Statements.  All financial statements delivered to Agent and
Lenders pursuant to Section 6.3 have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statements, no event has occurred which has had or
could reasonably be expected to have a Material Adverse Effect.  There has been
no material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders in accordance with Section 6.3.

 

5.6.    Use of Proceeds; Margin Stock.  The proceeds of the Term Loans shall be
used for working capital and general corporate purposes.  No Loan Party and no
Subsidiary of any Loan Party is engaged in the business of purchasing or selling
margin stock (within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System) (“Margin Stock”) or extending credit
for the purpose of purchasing Margin Stock.  As of the Closing Date, except as
set forth on Schedule B, no Loan Party and no Subsidiary of any Loan Party owns
any Margin Stock.

 

5.7.    Collateral.  Each Loan Party is, and will remain, the sole and lawful
owner, and in possession of, the Collateral, and has the sole right and lawful
authority to grant the security interest described in this Agreement.  The
Collateral is, and will remain, free and clear of all liens, claims and
encumbrances of any kind whatsoever, except for (a) liens in favor of Agent, on
behalf of itself and Lenders, to secure the Obligations, (b) liens (i) with
respect to the payment of taxes, assessments or other governmental charges or
(ii) of suppliers, carriers, materialmen, warehousemen, workmen or mechanics and
other similar liens, in each case imposed by law and arising in the ordinary
course of business, and securing amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of the applicable Loan Party in accordance with GAAP and
which do not involve, in the reasonable judgment of Agent, any risk of the sale,
forfeiture or loss of any of the Collateral (a “Permitted Contest”), (c) liens
existing on the date hereof and set forth on Schedule B hereto, (d) liens
securing Indebtedness (as defined in Section 7.2 below) permitted under
Section 7.2(c) below, provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within 20 days
after the, acquisition, repair, improvement or construction of, such property
financed by such Indebtedness and (ii) such liens do not extend to any property
of a Loan Party other than the property (and proceeds thereof) acquired or
built, or the improvements or repairs, financed by such Indebtedness, and
(e) licenses described in Section 7.3(c) and (d) below (all of such liens
described in the foregoing clauses (a) through (e) are called  “Permitted
Liens”).

 

5.8.    Compliance with Laws.

 

(a)                                  Each Loan Party is and will remain in
compliance in all material respects with all laws, statutes, ordinances,
rules and regulations applicable to it.

 

(b)                                 Without limiting the generality of the
immediately preceding clause (a), each Loan Party further represents and agrees
that it and each of its Subsidiaries is and will remain in compliance in all
material respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  No Loan Party nor any of its Subsidiaries,
affiliates or joint ventures (i) is a person or entity designated by the U.S.
Government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S.

 

13

--------------------------------------------------------------------------------


 

person or entity cannot deal with or otherwise engage in business transactions,
(ii) is a person or entity who is otherwise the target of U.S. economic
sanctions laws such that a U.S. person or entity cannot deal or otherwise engage
in business transactions with such person or entity, or (iii) is controlled by
(including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any person or entity on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Debt Document would be prohibited
under U.S. law.

 

(c)                                  Each Loan Party and each of its
Subsidiaries is in compliance with (i) the Trading with the Enemy Act of 1917,
Ch. 106, 40 Stat. 411, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, (ii) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L. 107-56, as
amended, and (iii) other federal or state laws relating to “know your customer”
and anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

(d)                                 Each Loan Party has met the minimum funding
requirements of the United States Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) with respect to any employee benefit plans subject to
ERISA.  No Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.

 

5.9.    Intellectual Property.  The Intellectual Property is and will remain
free and clear of all liens, claims and encumbrances of any kind whatsoever,
except for Permitted Liens described in clauses (b)(i) and (e) of Section 5.7. 
Except as disclosed on Schedule 5.9, no Loan Party has and, without the consent
of Agent and Requisite Lenders, no Loan Party will enter into any agreement or
financing arrangement in which a negative pledge in such Loan Party’s
Intellectual Property is granted to any party (other than the negative pledge
granted herein to the Agent and the Lenders).  As of the Closing Date and each
date a Term Loan is advanced to Borrower, no Loan Party has any interest in, or
title to any Intellectual Property except as disclosed in the Perfection
Certificate.  Each Loan Party owns or has rights to use all Intellectual
Property material to the conduct of its business as now or heretofore conducted
by it or proposed to be conducted by it, without any actual or claimed
infringement upon the rights of third parties.

 

5.10.        Solvency.  Both before and after giving effect to each Term Loan,
the transactions contemplated herein, and the payment and accrual of all
transaction costs in connection with the foregoing, each Loan Party is and will
be Solvent.  As used herein, “Solvent” means, with respect to a Loan Party on a
particular date, that on such date (a) the fair value of the property of such
Loan Party is greater than the total amount of liabilities, including contingent
liabilities, of such Loan Party; (b) the present fair salable value of the
assets of such Loan Party is not less than the amount that will be required to
pay the probable liability of such Loan Party on its debts as they become
absolute and matured;

 

14

--------------------------------------------------------------------------------


 

(c) such Loan Party does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Loan Party’s ability to pay as such debts and
liabilities mature; (d) such Loan Party is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Loan Party’s property would constitute an unreasonably small capital; and
(e) such Loan Party is not “insolvent” within the meaning of Section 101(32) of
the United States Bankruptcy Code (11 U.S.C. § 101, et seq.), as amended from
time to time.  The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

 

5.11.        Taxes; Pension.  All tax returns, reports and statements, including
information returns, required by any governmental authority to be filed by each
Loan Party and its Subsidiaries have been filed with the appropriate
governmental authority and all taxes, levies, assessments and similar charges
have been paid prior to the date on which any fine, penalty, interest or late
charge may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding taxes, levies,
assessments and similar charges or other amounts which are the subject of a
Permitted Contest.  Proper and accurate amounts have been withheld by each Loan
Party from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities.  Each Loan Party has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party has withdrawn from participation
in, or has permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of a Loan Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental authority.

 

5.12.        Full Disclosure.  Loan Parties hereby confirm that all of the
information disclosed on the Perfection Certificate is true, correct and
complete as of the date of this Agreement and as of the date of each Term Loan. 
No representation, warranty or other statement made by or on behalf of a Loan
Party to Agent or Lenders (including in any certificate, instrument, agreement
or document delivered pursuant to this Agreement or any other Debt Document),
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading, it being
recognized by Agent and Lenders that the projections and forecasts provided by
Loan Parties in good faith and based upon reasonable and stated assumptions are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.

 

5.13.        Regulatory Compliance.

 

(a)                                  Each Loan Party has all authorizations,
approvals, licenses, permits, certificates, and exemptions issued or allowed by
the U.S. Food and Drug Administration (“FDA”) or any comparable governmental
authority (including but not limited to new drug applications, abbreviated new
drug applications, biologics license applications, investigational new drug
applications, over-the-counter drug monograph, device pre-market approval
applications, device pre-market notifications, investigational device
exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits (hereinafter “Registrations”) that are required to
conduct its business as currently conducted, or as proposed to be

 

15

--------------------------------------------------------------------------------


 

conducted.  To the knowledge of each Loan Party, neither the FDA nor any
comparable governmental authority is considering limiting, suspending, or
revoking such Registrations or changing the marketing classification or labeling
or other significant parameter affecting the products of the Loan Parties.  To
the knowledge of each Loan Party, there is no false or misleading information or
significant omission in any product application or other submission to the FDA
or any comparable governmental authority.  The Loan Parties have fulfilled and
performed, in all material respects, their obligations under each Registration,
and no event has occurred or condition or state of facts exists which would
constitute a material breach or default under, or would cause revocation or
termination of, any such Registration.  To the knowledge of each Loan Party, any
third party that is a manufacturer or contractor for the Loan Parties is in
compliance in all material respects with all Registrations required by the FDA
or comparable governmental authority and all Public Health Laws insofar as they
reasonably pertain to the manufacture of product components or products
regulated as medical devices and marketed or distributed by the Loan Parties. 
“Public Health Laws” means all applicable Requirements of Law (as defined below)
relating to the procurement, development, manufacture, production, analysis,
distribution, dispensing, importation, exportation, use, handling, quality,
sale, or promotion of any drug, medical device, food, dietary supplement, or
other product (including, without limitation, any ingredient or component of the
foregoing products) subject to regulation under the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. § 301 et seq.) and similar state laws, controlled
substances laws, pharmacy laws, or consumer product safety laws.

 

(b)                                 All products designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold or marketed by or on behalf of the Loan Parties that are
subject to the jurisdiction of the FDA or a comparable governmental authority
are, have been and are being designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, sold and marketed
in compliance, in all material respects, with the Public Health Laws and all
other applicable laws, statutes, ordinances, rules and regulations (each a
“Requirement of Law”), including, without limitation, clinical and non-clinical
evaluation, product approval or clearance, good manufacturing practices,
labeling, advertising and promotion, record-keeping, establishment registration
and device listing, reporting of recalls, and adverse event reporting.

 

(c)                                  No Loan Party is subject to any obligation
arising under an administrative or regulatory action, proceeding, or inspection
by a governmental authority, including the FDA, warning letter, notice of
violation letter, consent decree, request for information or other notice,
response or commitment made to or with the FDA or any comparable governmental
authority.  There is no act, omission, event, or circumstance of which any Loan
Party has knowledge that would reasonably be expected to give rise to or lead to
any civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, demand letter, warning letter, proceeding or request for
information pending against any Loan Party and, to each Loan Party’s knowledge,
no Loan Party has any liability (whether actual or contingent) for failure to
comply with any Public Health Laws.  There has not been any violation of any
Public Health Laws by any Loan Party in its product development efforts,
submissions, record keeping and reports to the FDA or any other comparable
governmental authority that could reasonably be expected to

 

16

--------------------------------------------------------------------------------


 

require or lead to investigation, corrective action or enforcement, regulatory
or administrative action that could reasonably be expected to have a Material
Adverse Effect.  To the knowledge of each Loan Party, there are no civil or
criminal proceedings relating to any Loan Party or any officer, director or
employee of any Loan Party that involve a matter within or related to the FDA’s
any other comparable governmental authority’s jurisdiction.

 

(d)                                 As of the Closing Date, no Loan Party is
undergoing any inspection related to any activities or products of the Loan
Parties that are subject to Public Health Laws, or any other governmental
authority investigation.

 

(e)                                  During the period of six calendar years
immediately preceding the Closing Date,  no Loan Party has introduced into
commercial distribution any products manufactured by or on behalf of any Loan
Party or distributed any products on behalf of another manufacturer that were
upon their shipment by any Loan Party adulterated or misbranded in violation of
21 U.S.C. § 331. The Loan Parties have not received any notice or communication
from the FDA or comparable governmental authority alleging material
noncompliance with any Requirement of Law. No product has been seized,
withdrawn, recalled, detained, or subject to a suspension (other than in the
ordinary course of business) of research, manufacturing, distribution or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any product; (ii) a change in the labeling of any product
suggesting a compliance issue or risk; or (iii) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
product.  No proceedings in the United States or any other jurisdiction seeking
the withdrawal, recall, revocation, suspension, import detention, or seizure of
any product are pending or, to the knowledge of any Loan Party, threatened
against any Loan Party.

 

(f)                                    No Loan Party nor any of its respective
officers, directors, employees, agents or contractors (i) have been excluded
from any federal healthcare program (including without limitation Medicare or
Medicaid) or any other federal program or debarred under the Federal Food, Drug,
and Cosmetic Act or (ii) have received notice from the FDA or any other
comparable governmental authority with respect to debarment or disqualification
of any person that could reasonably be expected to have a Material Adverse
Effect. No Loan Party nor any of its respective officers, directors, employees,
agents or contractors have been convicted of any crime or engaged in any conduct
for which (x) debarment is mandated or permitted by 21 U.S.C. § 335a or (y) such
person or entity could be excluded from participating in the federal health care
programs under Section 1128 of the Social Security Act or any similar law.  No
officer and to the knowledge of each Loan Party, no employee or agent of any
Loan Party, has (aa) made any untrue statement of material fact or fraudulent
statement to the FDA or any other comparable governmental authority; (bb) failed
to disclose a material fact required to be disclosed to the FDA or any other
comparable governmental authority; or (cc) committed an act, made a statement,
or failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other comparable governmental authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

17

--------------------------------------------------------------------------------


 

(g)                                 Except as set forth on Schedule 5.13, no
Loan Party has granted exclusive rights to design, develop, manufacture,
produce, assemble, distribute, license, prepare, package, label, market or sell
its products to any other person nor is it bound by any agreement that affects
any Loan Party’s right to design, develop, manufacture, produce, assemble,
distribute, license, prepare, package, label, market or sell its products.

 

(h)                                 (i) Each Loan Party and, to the knowledge of
such Loan Party, its respective contract manufacturers are, and have been for
the past six calendar years, in compliance, in all material respects, with, and
each of its products in current commercial distribution is designed,
manufactured, processed, prepared, packaged, labeled, stored, and held in
compliance, in all material respects, with, the current Good Manufacturing
Practice regulations set forth in 21 C.F.R. Parts 210 and 211, as applicable,
(ii) each Loan Party is in compliance with the written procedures,
record-keeping and reporting requirements required by the FDA or any comparable
governmental authority pertaining to the reporting of adverse events and recalls
involving any Loan Party’s products, (iii) all of the Loan Parties’ products are
and have been labeled, promoted, and advertised in accordance with their
Registration and approved labeling or within the scope of an exemption from
obtaining such Registration, and (iv) each Loan Party’s establishments are
registered with the FDA, as applicable, and each product of a Loan Party, if
any, is listed with the FDA under the applicable FDA registration and adverse
event reporting regulations for pharmaceuticals.

 

6.              AFFIRMATIVE COVENANTS.

 

6.1.    Good Standing.  Each Loan Party shall maintain its and each of its
Subsidiaries’ existence and good standing in its jurisdiction of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.  Each
Loan Party shall maintain, and shall cause each of its Subsidiaries to maintain,
in full force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect.  “Subsidiary” means,
with respect to a Loan Party, any entity the management of which is, directly or
indirectly controlled by, or of which an aggregate of more than 50% of the
outstanding voting capital stock (or other voting equity interest) is, at the
time, owned or controlled, directly or indirectly by, such Loan Party or one or
more Subsidiaries of such Loan Party, and, unless the context otherwise requires
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
Borrower.

 

6.2.    Notice to Agent and the Lenders.  Loan Parties shall provide Agent and
each Lender with (a) notice of any change in the accuracy of the Perfection
Certificate or any of the representations and warranties provided in Section 5
above, promptly upon the occurrence of any such change, but in any event within
2 days), (b) notice of the occurrence of any Default or Event of Default,
promptly (but in any event within 3 days) after the date on which any officer of
a Loan Party obtains knowledge of the occurrence of any such event, (c) copies
of all statements, reports and notices made available generally by any Loan
Party to its securityholders and all documents filed with the Securities and
Exchange Commission (“SEC”) or any securities exchange or governmental authority
exercising a similar function, promptly, but in any event within 3 days of
delivering or receiving such information to or from such persons, (d) a report
of any legal actions pending or threatened against any Loan Party or any
Subsidiary that could result in damages or costs to any Loan Party or any
Subsidiary of $100,000 or more promptly, but in any event within 3 days, upon
receipt of notice thereof, including without limitation any such legal actions
alleging potential or actual violations of any Public Health Law, (e) a list of
new applications and

 

18

--------------------------------------------------------------------------------


 

registrations that any Loan Party has made or filed in respect of any
Intellectual Property and each change in status of any outstanding application
or registration previously filed with the delivery of the Compliance
Certificate, (f) notice of any amendments to, and copies of all statements,
reports and notices delivered to or by a Loan Party in connection with, any
Material Agreement promptly (but in any event within 3 days) upon execution or
receipt thereof, (g) any notice that the FDA or comparable governmental
authority is limiting, suspending or revoking any Registration, changing the
market classification, distribution pathway or parameters or labeling of the
products of the Loan Parties, or considering any of the foregoing, (h) notice
that any Loan Party has become subject to any administrative or regulatory
action, FDA inspection, Form FDA 483 observation, warning letter, notice of
violation letter, or other enforcement action, notice, response or commitment
made to or with the FDA or any comparable governmental authority, or notice that
any product of any Loan Party has been seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing, or the commencement of any proceedings
in the United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any product are pending or
threatened against any Loan Party, and (i) no later than 30 days after the end
of each fiscal quarter, a certificate of the chief financial officer of Borrower
setting forth in reasonable detail any Margin Stock owned by any Loan Party as
of the last day of such fiscal quarter.

 

6.3.    Financial Statements.  If Borrower is a private company, it shall
deliver to Agent and Lenders (a) unaudited consolidated and, if available,
consolidating balance sheets, statements of operations and cash flow statements
within 30 days of each month end, in a form reasonably acceptable to Agent and
the Requisite Lenders and certified by Borrower’s president, chief executive
officer or chief financial officer, and (b) its complete annual audited
consolidated and, if available, consolidating financial statements prepared
under GAAP and certified by an independent certified public accountant selected
by Borrower and satisfactory to Agent and the Requisite Lenders within 120 days
of the fiscal year end or, if sooner, at such time as Borrower’s Board of
Directors receives the certified audit.  If Borrower is a publicly held company,
it shall deliver to Agent and Lenders quarterly unaudited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements and annual audited consolidated and, if available, consolidating
balance sheets, statements of operations and cash flow statements, certified by
a recognized firm of certified public accountants, within 5 days after the
statements are required to be provided to the SEC, and if Agent requests,
Borrower shall deliver to Agent and the Lenders monthly unaudited consolidated
and, if available, consolidating balance sheets, statements of operations and
cash flow statements within 45 days after the end of each month.  All audited
financial statements delivered pursuant to this Section 6.3 shall be accompanied
by the report of an independent certified public accounting firm reasonably
acceptable to Agent, which report shall (i) contain an unqualified opinion,
stating that such consolidated financial statements present fairly in all
material respects the financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years and (ii) not include
any explanatory paragraph expressing substantial doubt as to going concern
status other than any going concern statement based solely on the amount of cash
and cash equivalents held by Borrower.  All such statements are to be prepared
using GAAP (subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year end audit adjustments) and, if Borrower is
a publicly held company, are to be in compliance with applicable SEC
requirements.  All financial statements delivered pursuant to this Section 6.3
shall be accompanied by a compliance certificate, signed by the chief financial
officer of Borrower, in the form attached hereto as Exhibit D (the “Compliance
Certificate”), and a management discussion and analysis that includes a
comparison of performance for such fiscal period to the corresponding period in
the prior year.  Borrower shall deliver to Agent and Lenders (i) as soon as
available and in any event not later than 30 days after the end of each fiscal
year of Borrower, an annual operating plan for Borrower, on a consolidated and,
if available, consolidating basis, approved by the Board of Directors of
Borrower, for the current fiscal year,

 

19

--------------------------------------------------------------------------------


 

in form and substance satisfactory to Agent, (ii) as soon as available and in
any event not later than 30 days after the end of each month, copies of the
month-end bank statements for each deposit account or securities account
maintained by Borrower or any Subsidiary, which bank statements may be provided
to Agent and the Lenders by Borrower or directly from the applicable bank(s),
and (iii) such budgets, sales projections, or other business, financial,
corporate affairs and other information as Agent or any Lender may reasonably
request from time to time.

 

6.4.    Insurance.  Each Loan Party, at its expense, shall maintain, and shall
cause each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies that shall be reasonably acceptable to Agent.  Borrower shall deliver
to Agent certificates of insurance evidencing such coverage, together with
endorsements to such policies naming Agent as a lender loss payee or additional
insured, as appropriate, in form and substance satisfactory to Agent.  Each
policy shall provide that coverage may not be canceled or altered by the insurer
except upon 30 days prior written notice to Agent and shall not be subject to
co-insurance.  Each Loan Party appoints Agent as its attorney-in-fact to make,
settle and adjust all claims under and decisions with respect to such Loan
Party’s policies of insurance, and to receive payment of and execute or endorse
all documents, checks or drafts in connection with insurance payments. Agent
shall not act as such Loan Party’s attorney-in-fact unless an Event of Default
has occurred and is continuing.  The appointment of Agent as any Loan Party’s
attorney in fact is a power coupled with an interest and is irrevocable until
all of the Obligations are indefeasibly paid in full. Proceeds of insurance
shall be applied, at the option of Agent, to repair or replace the Collateral or
to reduce any of the Obligations.

 

6.5.    Taxes.  Each Loan Party shall, and shall cause each Subsidiary to,
timely file all tax reports and pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, or its income or profits or upon
its properties or any part thereof, before the same shall be in default and
before the date on which penalties attach thereto, except to the extent such
taxes, assessments and governmental charges or levies are the subject of a
Permitted Contest.

 

6.6.    Agreement with Landlord/Bailee.  Unless otherwise agreed to by the Agent
in writing, each Loan Party shall obtain and maintain such Access
Agreement(s) with respect to any real property on which (a) a Loan Party’s
principal place of business, (b) a Loan Party’s books or records or
(c) Collateral with an aggregate commercial resale value in excess of $25,000 is
located (other than real property owned by such Loan Party) as Agent may
require. Within ten (10) Business Days after the due date for any rental
payments with respect to any real property described in the immediately
preceding sentence, the Borrower shall deliver to Agent (1) evidence in form
reasonably satisfactory to Agent that such rental payment was made and (2) a
certification that no default or event of default exists under any such lease;
provided, however, so long as an Access Agreement has been executed and
delivered with respect to any such lease of real property, then Loan Parties
shall not be under any obligations to deliver such evidence of rental payment or
certification regarding defaults or events of default under such lease.  Agent
and Lenders agree that no Access Agreement shall be required in connection with
Borrower’s current sublease of the premises located at 201 Broadway, 6th Floor,
Cambridge, MA, 02139; provided, however, an Access Agreement shall be provided
in connection with any new, amended or replacement lease of such premises, which
new, amended or replacement lease shall be executed, delivered and effective not
later than September 1, 2011; provided, further, evidence of rental payment
pursuant to the immediately preceding sentence shall be required until such
Access Agreement is provided.

 

20

--------------------------------------------------------------------------------


 

6.7.    Protection of Intellectual Property.  Except as set forth on Schedule
6.7, each Loan Party shall take all necessary actions to: (a) protect, defend
and maintain the validity and enforceability of its Intellectual Property to the
extent material to the conduct of its business, (b) promptly advise Agent and
the Lenders in writing of material infringements of its Intellectual Property
and, should the Intellectual Property be material to such Loan Party’s business,
take all appropriate actions to enforce its rights in its Intellectual Property
against infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, (c) not allow any
Intellectual Property material to such Loan Party’s business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent, and
(d) notify Agent promptly, but in any event within 3 days, if it knows or has
reason to know that any application or registration relating to any patent,
trademark or copyright (now or hereafter existing) material to its business may
become abandoned or dedicated, or if any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Loan Party’s ownership of any
Intellectual Property material to its business, its right to register the same,
or to keep and maintain the same.  Each Loan Party shall remain liable under
each of its Intellectual Property licenses pursuant to which it is a licensee
(“Licenses”) to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder to the extent that such License is
material to such Loan Party’s business.  None of Agent or any Lender shall have
any obligation or liability under any such License by reason of or arising out
of this Agreement, the granting of a lien, if any, in such License or the
receipt by Agent (on behalf of itself and Lenders) of any payment relating to
any such License.  None of Agent or any Lender shall be required or obligated in
any manner to perform or fulfill any of the obligations of any Loan Party under
or pursuant to any License, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any License, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or which it may be
entitled at any time or times.

 

6.8.    Special Collateral Covenants.

 

(a)                                  Except as permitted pursuant to
Section 7.3, each Loan Party shall remain in possession of its respective
Collateral solely at the location(s) specified on the Perfection Certificate;
except that Agent, on behalf of itself and Lenders, shall have the right to
possess (i) any chattel paper or instrument that constitutes a part of the
Collateral, (ii) any other Collateral in which Agent’s security interest (on
behalf of itself and Lenders) may be perfected only by possession and (iii) any
Collateral after the occurrence of an Event of Default in accordance with this
Agreement and the other Debt Documents.

 

(b)                                 Each Loan Party shall (i) use the Collateral
only in its trade or business, (ii) maintain all of the Collateral in good
operating order and repair, normal wear and tear excepted, and (iii) use and
maintain the Collateral only in compliance with manufacturers’ recommendations
and all applicable laws.

 

(c)                                  Agent and Lenders do not authorize and each
Loan Party agrees it shall not (i) part with possession of any of the Collateral
(except to Agent (on behalf of itself and Lenders), for maintenance and repair
or for a Permitted Disposition), or (ii) remove any of the Collateral from the
continental United States.

 

21

--------------------------------------------------------------------------------

 


 

(d)                                 Each Loan Party shall pay promptly when due
all taxes, license fees, assessments and public and private charges levied or
assessed on any of the Collateral, on its use, or on this Agreement or any of
the other Debt Documents.  At its option, Agent may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and may pay for the maintenance, insurance and preservation of the
Collateral and effect compliance with the terms of this Agreement or any of the
other Debt Documents.  Each Loan Party agrees to reimburse Agent, on demand, all
costs and expenses incurred by Agent in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Obligations.

 

(e)                                  Each Loan Party shall, at all times, keep
accurate and complete records of the Collateral.

 

(f)                                    Each Loan Party agrees and acknowledges
that any third person who may at any time possess all or any portion of the
Collateral shall be deemed to hold, and shall hold, the Collateral as the agent
of, and as pledge holder for, Agent (on behalf of itself and Lenders). Agent may
at any time give notice to any third person described in the preceding sentence
that such third person is holding the Collateral as the agent of, and as pledge
holder for, Agent (on behalf of itself and Lenders).

 

(g)                                 Each Loan Party shall, during normal
business hours, and in the absence of a Default or an Event of Default, upon two
(2) Business Days’ prior notice, as frequently as Agent determines to be
appropriate (but in no event more frequently than once per calendar quarter):
(i) provide Agent (who may be accompanied by representatives of any Lender) and
any of its officers, employees and agents access to the properties, facilities,
advisors and employees (including officers) of each Loan Party and to the
Collateral, (ii) permit Agent (who may be accompanied by representatives of any
Lender), and any of its officers, employees and agents, to inspect, audit and
make extracts from any Loan Party’s books and records (or at the request of
Agent, deliver true and correct copies of such books and records to Agent), and
(iii) permit Agent (who may be accompanied by representatives of any Lender),
and its officers, employees and agents, to inspect, audit, appraise, review,
evaluate and make test verifications and counts of the Collateral of any Loan
Party.  Upon Agent’s or any Lender’s request, each Loan Party will promptly
notify Agent in writing of the location of any Collateral.  If a Default or
Event of Default has occurred and is continuing or if access is necessary to
preserve or protect the Collateral as determined by Agent, each such Loan Party
shall provide such access to Agent and to each Lender at all times and without
advance notice.  Each Loan Party shall make available to Agent and its auditors
or counsel, as quickly as is possible under the circumstances, originals or
copies of all books and records that Agent or any Lender may reasonably request.

 

6.9.    Nordic Services Agreement.  During the term of this Agreement, Borrower
shall not terminate the Nordic Clinical Development Agreement, dated as of
March 29, 2011 (the “Nordic Services Agreement”), between Borrower and Nordic
Bioscience Clinical Development VII, A/S, a Danish corporation (“Nordic”),
pursuant to which Nordic shall provide Phase III clinical development services
to Borrower for which Nordic will receive certain fees and equity interests of
the Borrower.

 

6.10.  Further Assurances.  Each Loan Party shall, upon request of Agent or any
Lender, furnish to Agent and the Lenders such further information, execute and
deliver to Agent such documents and

 

22

--------------------------------------------------------------------------------


 

instruments (including, without limitation, UCC financing statements) and shall
do such other acts and things as Agent may at any time reasonably request
relating to the perfection or protection of the security interest created by
this Agreement or for the purpose of carrying out the intent of this Agreement
and the other Debt Documents.

 

6.11.        Compliance with Law.  Each Loan Party shall comply with all
applicable statutes, rules, regulations, standards, guidelines, policies and
orders administered or issued by any governmental authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  Without limiting the generality of the foregoing, each Loan Party shall
comply with all Public Health Laws and their implementation by any applicable
governmental authority and all lawful requests of any governmental authority
applicable to its products.  All products developed, manufactured, tested,
distributed or marketed by or on behalf of any Loan Party that are subject to
the jurisdiction of the FDA or comparable governmental authority shall be
developed, tested, manufactured, distributed and marketed in compliance in all
material respects with the Public Health Laws and any other Requirements of Law,
including, without limitation, product approval or premarket notification, good
manufacturing practices, labeling, advertising, record-keeping, and adverse
event reporting, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance in all material respects with Public Health
Laws and all other Requirements of Law.

 

7.              NEGATIVE COVENANTS

 

7.1.    Liens.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, create, incur, assume or permit to exist any lien, security
interest, claim or encumbrance on any Collateral or Intellectual Property (other
than  Permitted Liens) or grant any negative pledges on any Collateral or
Intellectual Property.

 

7.2.    Indebtedness.  No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, directly or indirectly create, incur, assume, permit to
exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness (as hereinafter defined), except for (a) the
Obligations, (b) Indebtedness existing on the date hereof and set forth on
Schedule B to this Agreement, and (c) Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
does not exceed $100,000 at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made).  The term “Indebtedness” means, with
respect to any person, at any date, without duplication, (i) all obligations of
such person for borrowed money, (ii) all obligations of such person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made, (iii) all obligations of such person to pay the
deferred purchase price of property or services, but excluding obligations to
trade creditors incurred in the ordinary course of business and not past due by
more than 90 days and obligations to trade creditors that are the subject of a
Permitted Contest, (iv) all capital lease obligations of such person, (v) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(vi) all obligations of such person to purchase securities (or other property)
which arise out of or in connection with the issuance or sale of the same or
substantially similar securities (or property), (vii) all contingent or
non-contingent obligations of such

 

23

--------------------------------------------------------------------------------


 

person to reimburse any bank or other person in respect of amounts paid under a
letter of credit or similar instrument, (viii) all equity securities of such
person subject to repurchase or redemption otherwise than at the sole option of
such person, (ix) all “earnouts” and similar payment obligations of such person
(it being understood, for the purposes of this clause (ix), that milestone and
royalty payments to be made in the ordinary course of business pursuant to
licensing agreements, which do not constitute seller financing, shall not be
deemed to be “earnouts”), (x) all indebtedness secured by a lien on any asset of
such person, whether or not such indebtedness is otherwise an obligation of such
person, (xi) all obligations of such person under any foreign exchange contract,
currency swap agreement, interest rate swap, cap or collar agreement or other
similar agreement or arrangement designed to alter the risks of that person
arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured, and (xii) all obligations or liabilities of
others guaranteed by such person.

 

7.3.    Dispositions.  No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, convey, sell, rent, lease, sublease, mortgage, license,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Collateral or any Intellectual Property, except for the following (collectively,
“Permitted Dispositions”):  (a) sales of inventory in the ordinary course of
business, (b) dispositions by a Loan Party or any of its Subsidiaries of
tangible assets that are no longer used or useful in the business of such Loan
Party or Subsidiary for cash and fair value so long as (i) no Default or Event
of Default exists at the time of such disposition or would be caused after
giving effect thereto and (ii) the fair market value of all such tangible assets
disposed of does not exceed $25,000 in any calendar year, and (c) non-exclusive
and exclusive licenses for the use of any Loan Party’s Intellectual Property in
the ordinary course of business, so long as, with respect to each such license,
(i) no Default or Event of Default has occurred or is continuing at the time of
such Transfer, (ii) the license constitutes an arms-length transaction in the
ordinary course of business (and in the case of an exclusive license, made in
connection with a bona fide corporate collaboration or partnership in the
ordinary course of business and approved by the board of directors of the
applicable Loan Party) and the terms of which, on their face, do not provide for
a sale or assignment of any Intellectual Property and do not restrict such Loan
Party’s ability to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property, (iii) the applicable Loan Party
delivers thirty (30) days prior written notice and a brief summary of the terms
of the license to Agent, (iv) the applicable Loan Party delivers to Agent copies
of the final executed licensing documents in connection with the license
promptly upon consummation of the license, and (v) all royalties, milestone
payments or other proceeds arising from the licensing agreement are paid to a
deposit account that is governed by an Account Control Agreement.

 

7.4.    Change in Name, Location or Executive Office; Change in Business; Change
in Fiscal Year.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) change its name or its state of organization, (b) relocate
its chief executive office without 30 days prior written notification to Agent,
(c) engage in any business other than or reasonably related or incidental to the
businesses currently engaged in by such Loan Party or Subsidiary, (d) cease to
conduct business substantially in the manner conducted by such Loan Party or
Subsidiary as of the date of this Agreement or (e) change its fiscal year end.

 

7.5.    Mergers or Acquisitions.  No Loan Party shall merge or consolidate, and
no Loan Party shall permit any of its Subsidiaries to merge or consolidate, with
or into any other person or entity (other than mergers of a Subsidiary into
Borrower in which Borrower is the surviving entity) or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another person or entity or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of another person or entity.

 

24

--------------------------------------------------------------------------------


 

7.6.    Restricted Payments.  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, (a) declare or pay any dividends or make any
other distribution or payment on account of or redeem, retire, defease or
purchase any capital stock (other than (i) the declaration or payment of
dividends to Borrower, (ii) so long as no Default or Event of Default shall have
occurred or be continuing or result therefrom, the declaration or payment of any
dividends solely in the form of equity securities and (iii) so long as no
Default or Event of Default shall have occurred or be continuing or result
therefrom, repurchases of unvested common stock from employees or consultants at
cost as a result of the termination of employment or other service relationship
of such employees or consultants in an amount not to exceed $100,000 in any year
and $250,000 over the term of this Agreement), (b) purchase, redeem, defease or
prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, (c) make any
payment in respect of management fees or consulting fees (or similar fees) to
any equityholder or other affiliate of Borrower (except for payment of Board of
Directors, consulting or advisory fees to any individual equityholder that is a
consultant, advisor and/or member of the Board of Directors of Borrower, which
payment is expressly permitted pursuant to Section 7.8), or (d) be a party to or
bound by an agreement that restricts a Subsidiary from paying dividends or
otherwise distributing property to Borrower.

 

7.7.    Investments.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly (a) acquire or own, or make any
loan, advance or capital contribution (an “Investment”) in or to any person or
entity, (b) acquire or create any Subsidiary, or (c) engage in any joint venture
or partnership with any other person or entity, other than: (i) Investments
existing on the date hereof and set forth on Schedule B to this Agreement,
(ii) Investments in cash and Cash Equivalents (as defined below),
(iii) Investments by a Loan Party in another Loan Party that is a Subsidiary of
such Loan Party,  (iv) loans or advances to employees of Borrower or any of its
Subsidiaries to finance travel, entertainment and relocation expenses and other
ordinary business purposes in the ordinary course of business as presently
conducted, provided that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (iv) shall not exceed $25,000 at
any time, and (iv) joint ventures engaged in by any Loan Party provided that
(A) such Loan Party does not contribute to such joint venture any cash or assets
other than a license of Intellectual Property, provided that such license is in
compliance with the requirements of this Agreement and the other Debt Documents,
including without limitation Section 7.3, and, provided further that all
payments made in connection with such license shall be made solely to a Loan
Party and deposited in a deposit account that is governed by an Account Control
Agreement, (B) the equity owned by the respective Loan Party (or Subsidiary) in
such joint venture shall become Collateral and shall be pledged to Agent to
secure the Obligations in accordance with Article 3 hereof, and (C) such joint
venture shall be undertaken on other terms and conditions reasonably acceptable
to Agent (collectively, the “Permitted Investments”).  The term “Cash
Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such

 

25

--------------------------------------------------------------------------------


 

regulations) in excess of $250,000,000 or (z) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (v), (w), (x) or (y) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (v),
(w), (x) and (y) above shall not exceed 365 days.  For the avoidance of doubt,
“Cash Equivalents” does not include (and each Loan Party is prohibited from
purchasing or purchasing participations in) any auction rate securities or other
corporate or municipal bonds with a long-term nominal maturity for which the
interest rate is reset through a Dutch auction.

 

7.8.    Transactions with Affiliates.  No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly enter into or
permit to exist any transaction with any Affiliate (as defined below) of a Loan
Party or any Subsidiary of a Loan Party except for transactions that are in the
ordinary course of such Loan Party’s or such Subsidiary’s business, upon fair
and reasonable terms that are no more favorable to such Affiliate than would be
obtained in an arm’s length transaction.  As used herein, “Affiliate” means,
with respect to a Loan Party or any Subsidiary of a Loan Party, (a) each person
that, directly or indirectly, owns or controls 10.0% or more of the stock or
membership interests having ordinary voting power in the election of directors
or managers of such Loan Party or such Subsidiary, and (b) each person that
controls, is controlled by or is under common control with such Loan Party or
such Subsidiary.

 

7.9.    Compliance.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, (a) fail to comply with the laws and regulations described
in clauses (b) or (c) of Section 5.8 herein, (b) use any portion of the Term
Loans to purchase, become engaged in the business of purchasing or selling, or
extend credit for the purpose of purchasing or carrying Margin Stock or (c) fail
to comply in any material respect with, or violate in any material respect any
other law or regulation (including without limitation any Public Health Law)
applicable to it.

 

7.10.  Deposit Accounts and Securities Accounts.  No Loan Party shall directly
or indirectly maintain or establish any deposit account or securities account,
unless Agent, the applicable Loan Party or Loan Parties and the depository
institution or securities intermediary at which the account is or will be
maintained enter into a deposit account control agreement or securities account
control agreement, as the case may be, in form and substance reasonably
satisfactory to Agent (an “Account Control Agreement”) (which agreement shall
provide, among other things, that (i) such depository institution or securities
intermediary has no rights of setoff or recoupment or any other claim against
such deposit or securities account (except as agreed to by Agent), other than
for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (ii) such depository institution or securities intermediary shall
comply with all instructions of Agent without further consent of such Loan Party
or Loan Parties, as applicable, including, without limitation, an instruction by
Agent to comply exclusively with instructions of the Agent with respect to such
account (such notice, a “Notice of Exclusive Control”)), prior to or
concurrently with the establishment of such deposit account or securities
account (or in the case of any such deposit account or securities account
maintained as of the date hereof, on or before the Closing Date).  Agent may
only give a Notice of Exclusive Control with respect to any deposit account or
securities account at any time at which a Default or Event of Default has
occurred and is continuing.  At the request of Agent, Borrower shall create or
designate a dedicated deposit account or accounts to be used exclusively for
payroll or withholding tax purposes.

 

26

--------------------------------------------------------------------------------


 

7.11.  Amendments to Other Agreements.  No Loan Party shall amend, modify or
waive any provision of (a) any Material Agreement, or (b) any of such Loan
Party’s organizational documents, in each case, without the prior written
consent of Agent and the Requisite Lenders, unless, in each case, the net effect
of such amendment, modification or waiver is not adverse to any Loan Party,
Agent or Lenders.

 

8.              DEFAULT AND REMEDIES.

 

8.1.    Events of Default.  Loan Parties shall be in default under this
Agreement and each of the other Debt Documents if (each of the following, an
“Event of Default”):

 

(a)                                  Borrower shall fail to pay (i) any
principal when due, or (ii) any interest, fees or other Obligations (other than
as specified in clause (i)) within a period of 3 days after the due date thereof
(other than on any Applicable Term Loan Maturity Date);

 

(b)                                 any Loan Party breaches any of its
obligations under Section 6.1 (solely as it relates to maintaining its
existence), Section 6.2, Section 6.3, Section 6.4, Section 6.9, or Article 7;

 

(c)                                  any Loan Party breaches any of its other
obligations under any of the Debt Documents and fails to cure such breach within
30 days after the earlier of (i) the date on which an officer of such Loan Party
becomes aware, or through the exercise of reasonable diligence should have
become aware, of such failure and (ii) the date on which notice shall have been
given to Borrower from Agent;

 

(d)                                 any warranty, representation or statement
made or deemed made by or on behalf of any Loan Party in any of the Debt
Documents or otherwise in connection with any of the Obligations shall be false
or misleading in any material respect at the time such warranty, representation
or statement was made or deemed made;

 

(e)                                  any of the Collateral is subjected to
attachment, execution, levy, seizure or confiscation in any legal proceeding or
otherwise, or if any legal or administrative proceeding is commenced against any
Loan Party or any of the Collateral, which in the good faith judgment of Agent
subjects any of the Collateral to a material risk of attachment, execution,
levy, seizure or confiscation and no bond is posted or protective order obtained
to negate such risk;

 

(f)                                    one or more judgments, orders or decrees
shall be rendered against any Loan Party or any Subsidiary of a Loan Party that
exceeds by more than $50,000 any insurance coverage applicable thereto (to the
extent the relevant insurer has been notified of such claim and has not denied
coverage therefor) and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (ii) such
judgment, order or decree shall not have been vacated or discharged for a period
of 10 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof;

 

(g)                                 (i)      any Loan Party or any Subsidiary of
a Loan Party shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally, shall make a general
assignment for the benefit of creditors, or shall cease doing business as a
going concern, (ii) any proceeding shall be instituted by or against any Loan
Party or any Subsidiary of a Loan Party seeking to adjudicate it a bankrupt or
insolvent or seeking

 

27

--------------------------------------------------------------------------------


 

liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Loan
Party or such Subsidiary, either such proceedings shall remain undismissed or
unstayed for a period of 60 days or more or any action sought in such
proceedings shall occur or (iii) any Loan Party or any Subsidiary of a Loan
Party shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above;

 

(h)                                 an event or development occurs which has had
a Material Adverse Effect;

 

(i)                                     (i) any provision of any Debt Document
shall fail to be valid and binding on, or enforceable against, a Loan Party
party thereto, or (ii) any Debt Document purporting to grant a security interest
to secure any Obligation shall fail to create a valid and enforceable security
interest on any Collateral purported to be covered thereby or such security
interest shall fail or cease to be a perfected lien with the priority required
in the relevant Debt Document, or any Loan Party shall state in writing that any
of the events described in clause (i) or (ii) above shall have occurred;

 

(j)                                     (i) any Loan Party or any Subsidiary of
a Loan Party defaults under any Material Agreement (after any applicable grace
period contained therein), (ii) (A) any Loan Party or any Subsidiary of a Loan
Party fails to make (after any applicable grace period) any payment when due
(whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Loan Party or such Subsidiary having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $100,000 (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, or (iii) Borrower or any Subsidiary defaults
(beyond any applicable grace period) under any obligation for payments due or
otherwise under any lease agreement that meets the criteria for the requirement
of an Access Agreement under Section 6.6;

 

(k)                                  (i) any of the chief executive officer, the
chief financial officer or the chief medical officer of Borrower as of the date
hereof shall cease to be involved in the day to day operations (including
research development) or management of the business of Borrower, and a successor
of such officer reasonably is not appointed within 120 days of such cessation or
involvement with a reputable and experienced Person, approved by the Board of
Directors of the Borrower, in compliance with OFAC, money-laundering,
anti-terrorism, SEC, and Public Health Laws; (ii) the acquisition, directly or
indirectly, by any

 

28

--------------------------------------------------------------------------------


 

person or group (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934), other than MPM Capital L.P., of more than forty percent
(40%) of the voting power of the voting stock of Borrower by way of merger or
consolidation or otherwise, (iii) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Borrower (together with any new directors whose election
by the board of directors of Borrower or whose nomination for election by the
stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; or (iv) Borrower ceases to own and
control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries.

 

(l)                                     (i) The FDA or any other governmental
authority initiates enforcement action against any Loan Party or any supplier of
a Loan Party that causes any Loan Party to discontinue marketing BA058; (ii) any
Loan Party conducts a mandated or voluntary recall which could reasonably be
expected to result in liability and expense to the Loan Parties of $100,000 or
more; or (iii) any Loan Party enters into a settlement agreement with the FDA or
any other governmental authority that results in aggregate liability as to any
single or related series of transactions, incidents or conditions, of $100,000
or more.

 

8.2.    Lender Remedies.  Upon the occurrence and during the continuance of any
Event of Default (not otherwise waived in writing by Agent and Requisite Lenders
or Lenders, as the case may be pursuant to Sections 10.8(b) or 10.8(c)), Agent
may, and at the written request of the Requisite Lenders shall, terminate the
Commitments with respect to further Term Loans and declare any or all of the
Obligations to be immediately due and payable, without demand or notice to any
Loan Party and the accelerated Obligations shall bear interest at the Default
Rate pursuant to Section 2.6, provided that, upon the occurrence of any Event of
Default specified in Section 8.1(g) above, the Obligations shall be
automatically accelerated.  After the occurrence and during the continuance of
an Event of Default (not otherwise waived in writing by Agent and Requisite
Lenders or Lenders, as the case may be pursuant to Sections 10.8(b) or 10.8(c)),
Agent shall have (on behalf of itself and Lenders) all of the rights and
remedies of a secured party under the UCC, and under any other applicable law. 
Without limiting the foregoing, Agent shall have the right to, and at the
written request of the Requisite Lenders shall, (a) notify any account debtor of
any Loan Party or any obligor on any instrument which constitutes part of the
Collateral to make payments to Agent (for the benefit of itself and Lenders),
(b) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, (c) sell the Collateral at public or private sale, in whole
or in part, and have the right to bid and purchase at such sale, or (d) lease or
otherwise dispose of all or part of the Collateral, applying proceeds from such
disposition to the Obligations in accordance with Section 8.4.  If requested by
Agent, Loan Parties shall promptly assemble the Collateral and make it available
to Agent at a place to be designated by Agent.  Agent may also render any or all
of the Collateral unusable at a Loan Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs.  Any notice
that Agent is required to give to a Loan Party under the UCC of the time and
place of any public sale or the time after which any private sale or other
intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given in accordance with this
Agreement at least 10 days prior to such action.  Effective only upon the
occurrence and during the continuance of an Event of Default, each Loan Party
hereby irrevocably appoints Agent (and any of

 

29

--------------------------------------------------------------------------------


 

Agent’s designated officers or employees) as such Loan Party’s true and lawful
attorney to: (i) take any of the actions specified above in this paragraph;
(ii) endorse such Loan Party’s name on any checks or other forms of payment or
security that may come into Agent’s possession; (iii) settle and adjust disputes
and claims respecting the accounts directly with account debtors, for amounts
and upon terms which Agent determines to be reasonable; and (iv) do such other
and further acts and deeds in the name of such Loan Party that Agent may deem
necessary or desirable to enforce its rights in or to any of the Collateral or
to perfect or better perfect Agent’s security interest (on behalf of itself and
Lenders) in any of the Collateral.  The appointment of Agent as each Loan
Party’s attorney in fact is a power coupled with an interest and is irrevocable
until the date on which all of the Obligations are indefeasibly paid in full in
cash, all of the Commitments hereunder are terminated, and this Agreement shall
have been terminated (the “Termination Date”).

 

Notwithstanding anything to the contrary contained in this Section 8.2, Agent
(solely in its capacity as Agent) hereby agrees that, so long as Agent has not
been requested or directed by the Requisite Lenders to exercise remedies under
this Section 8.2, Agent will not exercise its discretionary right as Agent to
exercise remedies under this Section 8.2 without the prior written consent of
each Closing Date Lender (provided such Closing Date Lender shall not have
assigned any of its Commitments or Loans under this Agreement to any Person
(other than an assignment to any affiliate of such Closing Date Lender)), which
consent shall not be unreasonably withheld; provided, however, that, (i) if
Agent has not received a response from such Closing Date Lender regarding any
such request for written consent made by Agent, but not later than the 5th
Business Day following such request, such Closing Date Lender’s consent shall be
deemed to have been granted and (ii) Agent shall not be required to obtain the
consent of such Closing Date Lender in the event of any Exigent Circumstance (as
defined below).

 

As used herein, “Exigent Circumstance” means any event or circumstance that, in
the reasonable judgment of Agent, imminently threatens the ability of Agent to
realize upon all or any material portion of, or any material piece of, the
Collateral, such as, without limitation, fraudulent removal, concealment, or
abscondment thereof, destruction or material waste thereof, or failure of any
Loan Party after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Agent, could result in a
material diminution in value of the Collateral (including, for the avoidance of
doubt and without limitation, circumstances where the Agent reasonably believes
the Loan Parties’ remaining cash and cash equivalents are being, or are likely
to be, significantly and imminently diminished).

 

8.3.    Additional Remedies. In addition to the remedies provided in Section 8.2
above, each Loan Party hereby grants to Agent (on behalf of itself and Lenders)
and any transferee of Collateral, for purposes of exercising its remedies as
provided herein, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Loan Party) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Loan Party, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.  The Agent may only exercise its rights under this Section 8.3 if an
Event of Default has occurred and is continuing.  Notwithstanding the foregoing,
the Agent’s rights under this Section 8.3 shall be subject to any exclusive
rights that may have been granted by any Loan Party in compliance with the
requirements of this Agreement and the other Debt Documents with respect to any
Intellectual Property at any time when no Event of Default existed.

 

30

--------------------------------------------------------------------------------

 


 

8.4.    Application of Proceeds.  Proceeds from any Transfer of the Collateral
or from any Transfer of Intellectual Property (other than Permitted
Dispositions) and all payments made to or proceeds of Collateral received by
Agent during the continuance of an Event of Default shall be applied as follows:
(a) first, to pay all fees, costs, indemnities, reimbursements and expenses then
due to Agent under the Debt Documents in its capacity as Agent under the Debt
Documents, until paid in full in cash, (b) second, to pay all fees, costs,
indemnities, reimbursements and expenses then due to Lenders under the Debt
Documents in accordance with their respective Pro Rata Shares, until paid in
full in cash, (c) third, to pay all interest on the Term Loans then due to
Lenders in accordance with their respective Pro Rata Shares (other than
interest, fees, expenses and other amounts accrued after the commencement of any
proceeding referred to in Section 8.1(g) if a claim for such amounts is not
allowable in such proceeding), until paid in full in cash, (d) fourth, to pay
all principal on the Term Loans then due to Lenders in accordance with their
respective Pro Rata Shares, until paid in full in cash, (e) fifth, to pay all
other Obligations then due to Lenders in accordance with their respective Pro
Rata Shares (including, without limitation, all interest, fees, expenses and
other amounts accrued after the commencement of any proceeding referred to in
Section 8.1(g) whether or not a claim for such amounts is allowable in such
proceeding), until paid in full in cash, and (f) sixth, to Borrower or as
otherwise required by law.  Borrower shall remain fully liable for any
deficiency.

 

9.              THE AGENT.

 

9.1.    Appointment of Agent.

 

(a)                                  Each Lender hereby appoints GECC (together
with any successor Agent pursuant to Section 9.9) as Agent under the Debt
Documents and authorizes the Agent to (a) execute and deliver the Debt Documents
and accept delivery thereof on its behalf from Loan Parties, (b) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to the Agent under such Debt Documents and
(c) exercise such powers as are reasonably incidental thereto.  The provisions
of this Article 9 are solely for the benefit of Agent and Lenders and none of
Loan Parties nor any other person shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement and the other Debt Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Loan Party or any other person.  Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Debt
Documents.  The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Debt Document or otherwise a fiduciary or trustee relationship in respect
of any Lender.  Except as expressly set forth in this Agreement and the other
Debt Documents, Agent shall not have any duty to disclose, and shall not be
liable for failure to disclose, any information relating to Borrower or any of
its Subsidiaries that is communicated to or obtained by GECC or any of its
affiliates in any capacity.

 

(b)                                 Without limiting the generality of clause
(a) above, Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Debt Documents (including in any
other bankruptcy, insolvency or similar proceeding), and each person making any

 

31

--------------------------------------------------------------------------------


 

payment in connection with any Debt Document to any Lender is hereby authorized
to make such payment to Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Agent and Lenders with
respect to any Obligation in any proceeding described in any bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Lender), (iii) act as collateral agent for Agent and each Lender
for purposes of the perfection of all liens created by the Debt Documents and
all other purposes stated therein, (iv) subject to Section 8.2 hereof, manage,
supervise and otherwise deal with the Collateral, other than any release or
subordination of a security interest in the Collateral requiring the consent of
Requisite Lenders or all Lenders under Sections 10.8(b) or 10.8(c) (provided
that Agent may so release or subordinate such security interest if such consent
is obtained), (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the liens created or purported to be
created by the Debt Documents, (vi) except as may be otherwise specified in any
Debt Document, subject to Sections 8.2 and 10.8 hereof, exercise all remedies
given to Agent and the other Lenders with respect to the Collateral, whether
under the Debt Documents, applicable law or otherwise and (vii) execute any
amendment, consent or waiver under the Debt Documents on behalf of any Lender
that has consented in writing to such amendment, consent or waiver; provided,
however, that Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for Agent and the Lenders for purposes of the perfection
of all liens with respect to the Collateral, including any deposit account
maintained by a Loan Party with, and cash and cash equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender hereby agrees
to take such further actions to the extent, and only to the extent, so
authorized and directed.  Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Debt
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other person (including any Lender).  Any such person shall benefit from this
Article 9 to the extent provided by Agent.

 

(c)                                  If Agent shall request instructions from
Requisite Lenders or all affected Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Debt
Document, then Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from Requisite
Lenders or all affected Lenders, as the case may be, and Agent shall not incur
liability to any person by reason of so refraining.  Agent shall be fully
justified in failing or refusing to take any action hereunder or under any other
Debt Document (a) if such action would, in the opinion of Agent, be contrary to
law or any Debt Document, (b) if such action would, in the opinion of Agent,
expose Agent to any potential liability under any law, statute or regulation or
(c) if Agent shall not first be indemnified to its satisfaction against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Debt Document in
accordance with the instructions of Requisite Lenders or all affected Lenders,
as applicable.

 

32

--------------------------------------------------------------------------------


 

9.2.    Agent’s Reliance, Etc.  Neither Agent nor any of its affiliates nor any
of their respective directors, officers, agents, employees or representatives
shall be liable for any action taken or omitted to be taken by it or them
hereunder or under any other Debt Documents, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction. 
Without limiting the generality of the foregoing, Agent:  (a) may treat the
payee of any Note as the holder thereof until such Note has been assigned in
accordance with Section 10.1; (b) may consult with legal counsel, independent
public accountants and other experts, whether or not selected by it, and shall
not be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) shall
not be responsible or otherwise incur liability for any action or omission taken
in reliance upon the instructions of the Requisite Lenders, (d) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Debt Documents; (e) shall not have
any duty to inspect the Collateral (including the books and records) or to
ascertain or to inquire as to the performance or observance of any provision of
any Debt Document, whether any condition set forth in any Debt Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
or any Lender describing such Default or Event of Default clearly labeled
“notice of default”; (f) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any lien
created or purported to be created under or in connection with, any Debt
Document or any other instrument or document furnished pursuant hereto or
thereto; and (g) shall incur no liability under or in respect of this Agreement
or the other Debt Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.

 

9.3.    GECC and Affiliates.  GECC shall have the same rights and powers under
this Agreement and the other Debt Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GECC in its individual capacity. 
GECC and its affiliates may lend money to, invest in, and generally engage in
any kind of business with, Borrower, any of Borrower’s Subsidiaries, any of
their Affiliates and any person who may do business with or own securities of
Borrower, any of Borrower’s Subsidiaries or any such Affiliate, all as if GECC
were not Agent and without any duty to account therefor to Lenders.  GECC and
its affiliates may accept fees and other consideration from Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.  Each Lender acknowledges the potential
conflict of interest between GECC as a Lender holding disproportionate interests
in the Term Loans and GECC as Agent, and expressly consents to, and waives, any
claim based upon, such conflict of interest.

 

9.4.    Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 6.3 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of each Loan Party and its own decision to enter into this Agreement. 
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.  Each Lender acknowledges the

 

33

--------------------------------------------------------------------------------


 

potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Term Loans, and expressly consents to,
and waives, any claim based upon, such conflict of interest.

 

9.5.    Indemnification.  Lenders shall and do hereby indemnify Agent (to the
extent not reimbursed by Loan Parties and without limiting the obligations of
Loan Parties hereunder), ratably according to their respective Pro Rata Shares
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Debt Document or any action taken or omitted to be taken by Agent in
connection therewith; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Debt Document, to the extent that Agent is not reimbursed for
such expenses by Loan Parties.  The provisions of this Section 9.5 shall survive
the termination of this Agreement.

 

9.6.    Successor Agent.  Agent may resign at any time by delivering notice of
such resignation to the Lenders and Borrower, effective on the date set forth in
such notice.  Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning Agent’s giving notice of resignation, then
the resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent.  Upon the earlier of the acceptance of any appointment
as Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Debt Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue.  After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Debt Documents.

 

9.7.    Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.8(e), each Lender is hereby authorized at any time or
from time to time upon the direction of Agent, without notice to Borrower or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such

 

34

--------------------------------------------------------------------------------


 

balances are then due to Borrower) and any other properties or assets at any
time held or owing by that Lender or that holder to or for the credit or for the
account of Borrower against and on account of any of the Obligations that are
not paid when due.  Any Lender exercising a right of setoff or otherwise
receiving any payment on account of the Obligations in excess of its Pro Rata
Share thereof shall purchase for cash (and the other Lenders or holders shall
sell) such participations in each such other Lender’s or holder’s Pro Rata Share
of the Obligations as would be necessary to cause such Lender to share the
amount so offset or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares of the Obligations.  Borrower
agrees, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the Term
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Term Loans and the other Obligations in the amount of such
participation.  Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without
interest.  The term “Pro Rata Share” means, with respect to any Lender at any
time, the percentage obtained by dividing (x) the Commitment of such Lender then
in effect (or, if such Commitment is terminated, the aggregate outstanding
principal amount of the Term Loans owing to such Lender) by (y) the Total
Commitment then in effect (or, if the Total Commitment is terminated, the
outstanding principal amount of the Term Loans owing to all Lenders).

 

9.8.    Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.

 

(a)                                  Advances; Payments.  If Agent receives any
payment for the account of Lenders on or prior to 11:00 a.m. (New York time) on
any Business Day, Agent shall pay to each applicable Lender such Lender’s Pro
Rata Share of such payment on such Business Day.  If Agent receives any payment
for the account of Lenders after 11:00 a.m. (New York time) on any Business Day,
Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on the next Business Day. To the extent that any Lender has failed to
fund any such payments and Term Loans (a “Non-Funding Lender”), Agent shall be
entitled to set off the funding short-fall against that Non-Funding Lender’s
Pro Rata Share of all payments received from Borrower.

 

(b)                                 Return of Payments.

 

(i)                      If Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Agent from a Loan Party and such related payment is not received
by Agent, then Agent will be entitled to recover such amount (including interest
accruing on such amount at the Federal Funds Rate for the first Business Day and
thereafter, at the rate otherwise applicable to such Obligation) from such
Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                     If Agent determines at any time that any amount
received by Agent under this Agreement must be returned to a Loan Party or paid
to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Debt
Document, Agent will not be required to distribute any

 

35

--------------------------------------------------------------------------------


 

portion thereof to any Lender.  In addition, each Lender will repay to Agent on
demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to a
Loan Party or such other person, without setoff, counterclaim or deduction of
any kind.

 

(c)                                  Non-Funding Lenders.  The failure of any
Non-Funding Lender to make any Term Loan or any payment required by it hereunder
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make such Term Loan, but neither any Other Lender nor
Agent shall be responsible for the failure of any Non-Funding Lender to make a
Term Loan or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Debt Document or
constitute a “Lender” (or be included in the calculation of “Requisite Lender”
hereunder) for any voting or consent rights under or with respect to any Debt
Document.  At Borrower’s request, Agent or a person reasonably acceptable to
Agent shall have the right with Agent’s consent and in Agent’s sole discretion
(but shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such person, all of the Commitments and all of the outstanding Term
Loans of that Non-Funding Lender for an amount equal to the principal balance of
all Term Loans held by such Non-Funding Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement (as defined below).

 

(d)                                 Dissemination of Information.  Agent shall
use reasonable efforts to provide Lenders with any notice of Default or Event of
Default received by Agent from, or delivered by Agent to Borrower, with notice
of any Event of Default of which Agent has actually become aware and with notice
of any action taken by Agent following any Event of Default; provided that Agent
shall not be liable to any Lender for any failure to do so, except to the extent
that such failure is attributable to Agent’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  Lenders
acknowledge that Borrower is required to provide financial statements to Lenders
in accordance with Section 6.3 hereto and agree that Agent shall have no duty to
provide the same to Lenders.

 

(e)                                  Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement, the Notes or any other Debt Documents
(including exercising any rights of setoff) without first obtaining the prior
written consent of Agent and Requisite Lenders, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement and the
Notes shall be taken in concert and at the direction or with the consent of
Agent and Requisite Lenders.

 

36

--------------------------------------------------------------------------------


 

10.       MISCELLANEOUS.

 

10.1.        Assignment.

 

(a)                                  Subject to the terms of this Section 10.1,
each Lender shall have the right , without the consent of or notice to Borrower.
to sell, transfer or assign, at any time or times, all or a portion of its
rights and obligations hereunder and under the other Debt Documents, its
Commitment, its Term Loans or any portion thereof or interest therein, including
any Lender’s rights, title, interests, remedies, powers or duties thereunder,
provided, however, that any such sale, transfer or assignment shall: (i) except
in the case of a sale, transfer or assignment to a Qualified Assignee (as
defined below), require the prior written consent of Agent and the Required
Lenders (which consent shall not be unreasonably withheld, conditioned or
delayed); (ii) require the execution of an assignment agreement in form and
substance reasonably satisfactory to, and acknowledged by, Agent (an “Assignment
Agreement”); (iii) be conditioned on such assignee Lender representing to the
assigning Lender and Agent that it is purchasing the applicable Commitment
and/or Term Loans to be assigned to it for its own account, for investment
purposes and not with a view to the distribution thereof; (iv) be in an
aggregate amount of not less than $1,000,000, unless such assignment is made to
an existing Lender or an affiliate of an existing Lender or is of the assignor’s
(together with its affiliates’) entire interest of the Term Loans or is made
with the prior written consent of Agent; and (v) include a payment to Agent of
an assignment fee of $3,500 (unless otherwise agreed by Agent).  In the case of
an assignment by a Lender under this Section 10.1(a), the assignee shall have,
to the extent of such assignment, the same rights, benefits and obligations as
all other Lenders hereunder.  The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitment and Term Loans, as
applicable, or assigned portion thereof from and after the date of such
assignment.  Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”.  In the event any Lender assigns
or otherwise transfers all or any part of the Commitments and Obligations, upon
the assignee’s or the assignor’s request, Agent shall request that Borrower
execute new Notes in exchange for the Notes, if any, being assigned.  Agent may
amend Schedule A to this Agreement to reflect assignments made in accordance
with this Section.

 

As used herein, “Qualified Assignee” means (a) any Lender and any affiliate of
any Lender and (b) any commercial bank, savings and loan association or savings
bank or any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at the date
that it becomes a Lender, and in each case of clauses (a) and (b), which,
through its applicable lending office, is capable of lending to Borrower without
the imposition of any withholding or similar taxes; provided that (x) no person
proposed to become a Lender after the Closing Date and  determined by Agent to
be acting in the capacity of a vulture fund or distressed debt purchaser shall
be a Qualified Assignee, and (y) no person or Affiliate of such person proposed
to become a Lender after the Closing Date and that holds any subordinated debt
or stock issued by any Loan Party or its Affiliates shall be a Qualified
Assignee.

 

(b)                                 In addition to the other rights provided in
this Section 10.1, each Lender may, without notice to or consent from Agent or
any Loan Party, sell participations to one or more persons or entities in or to
all or a portion of its rights and obligations under the Debt Documents
(including all of its rights and obligations with respect to the Term Loans);
provided, however, that, whether as a result of any term of any Debt Document or
of such

 

37

--------------------------------------------------------------------------------


 

participation, (i) no such participant shall have a commitment, or be deemed to
have made an offer to commit, to make any Term Loan hereunder, and, no such
participant shall be liable for any obligation of such Lender hereunder,
(ii) such Lender’s rights and obligations, and the rights and obligations of the
Loan Parties and the Agent and other Lenders towards such Lender, under any Debt
Document shall remain unchanged and each other party hereto shall continue to
deal solely with such Lender, which shall remain the holder of the Obligations,
and in no case shall a participant have the right to enforce any of the terms of
any Debt Document, and (iii) the consent of such participant shall not be
required (either directly, as a restraint on such Lender’s ability to consent
hereunder or otherwise) for any amendments, waivers or consents with respect to
any Debt Document or to exercise or refrain from exercising any powers or rights
such Lender may have under or in respect of the Debt Documents (including the
right to enforce or direct enforcement of the Obligations), except for those
described in clauses (ii), (iii) and (viii) of subsection 10.8(c) hereof.

 

(c)                                  In addition to the other rights provided in
this Section 10.1, each Lender may, with prior written notice to the Agent,
sell, transfer or assign to a Securitization Entity (and such Securitization
Entity may, with prior written notice to the Agent, sell, transfer or assign to
another Securitization Entity), at any time or times, all or a portion of its
rights hereunder and under the other Debt Documents, its Term Loans or any
portion thereof or interest therein; provided, however, that, (i) no such
Securitization Entity shall have a commitment, or be deemed to have made an
offer to commit, to make any Term Loan hereunder, and none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s obligations
(including, without limitation, indemnity and funding obligations) under the
Debt Documents shall remain unchanged, and (iii) the other parties hereto shall
continue to deal solely with such Lender as servicer of the Securitization
Entity until such time as such other parties receive a written notice from the
Securitization Entity indicating that another person or entity will act as
servicer for the Securitization Entity (at which time such other parties hereto
shall be entitled to deal solely with such subsequent servicer) and such other
parties hereto shall be fully entitled to rely on such written notice and shall
have no liability for relying on such notice or for taking any action or
omitting to take any action in reliance upon such notice.

 

As used herein, “Securitization Entity” means a special purpose funding vehicle
that is a direct or indirect subsidiary of a Lender that is created solely for
the purpose of such Lender obtaining funding secured by assets including all or
any part of such Lender’s interests in this Agreement or any other Debt
Document, or selling ownership interests therein, and that engages in no
material activities other than in connection with the financing or
securitization of loans or financial assets.

 

(d)                                 In addition to the other rights provided in
this Section 10.1, each Lender and each Securitization Entity may grant a
security interest in, or otherwise assign as collateral, all or a portion of its
rights hereunder and under the other Debt Documents, its Term Loans or any
portion thereof or interest therein, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Term Loans), to
(i) any federal reserve bank (pursuant to Regulation A of the Federal Reserve
Board), without notice to the Agent or (ii) any holder of, or agent or trustee
for the benefit of the holders of, such Lender’s debt obligations or equity
securities by written notice to the Agent; provided, however, that no such
holder, agent or trustee, whether because of such grant or

 

38

--------------------------------------------------------------------------------


 

assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (a) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

10.2.        Notices.  All notices, requests or other communications given in
connection with this Agreement shall be in writing, shall be addressed to the
parties at their respective addresses set forth on the signature pages hereto
below such parties’ name or in the most recent Assignment Agreement executed by
any Lender (unless and until a different address may be specified in a written
notice to the other party delivered in accordance with this Section), and shall
be deemed given  (a) on the date of receipt if delivered by hand, (b) on the
date of sender’s receipt of confirmation of proper transmission if sent by
facsimile transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid.  As used
herein, the term “Business Day” means and includes any day other than Saturdays,
Sundays, or other days on which commercial banks in New York, New York are
required or authorized to be closed.

 

10.3.        Correction of Debt Documents.  Agent may correct patent errors and
fill in all blanks in this Agreement or the Debt Documents consistent with the
agreement of the parties.

 

10.4.        Performance.  Time is of the essence of this Agreement.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns (and no other
person or entity shall be a direct or indirect legal beneficiary of this
Agreement or any of the other Debt Documents); provided that any assignment by
any Lender shall be made subject to the provisions of Section 10.1, and provided
further that no Loan Party may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Agent and
Lenders affected thereby.  The obligations of the Loan Parties hereunder and
under the other Loan Documents are joint and several.

 

10.5.        Payment of Fees and Expenses.  Loan Parties agree, jointly and
severally, to pay or reimburse upon demand for all reasonable fees, costs and
expenses incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, this Agreement or any other Debt
Document, (b) any legal advice relating to Agent’s rights or responsibilities
under any Loan Document, (c) the administration of the Loans and the facilities
hereunder and any other transaction contemplated hereby or under the Debt
Documents and (d) the enforcement, assertion, defense or preservation of Agent’s
and Lenders’ rights and remedies under this Agreement or any other Debt
Document, in each case of clauses (a) through (d), including, without
limitation, reasonable attorneys’ fees and expenses, the allocated cost of
in-house legal counsel, reasonable fees and expenses of consultants, auditors
(including internal auditors) and appraisers and UCC and other corporate search
and filing fees and wire transfer fees.  Borrower further agrees that such fees,
costs and expenses shall constitute Obligations.  The Agent and the Lenders
hereby agree to apply the amount of any and all deposits with respect to
transaction expenses made by Borrower pursuant to the proposal letter, dated
December 16, 2010, between the Lenders and Borrower (the “Proposal Letter”)
against any amount or amounts that the Loan Parties are otherwise required to
pay under this Section 10.5.  This provision shall survive the termination of
this Agreement.

 

10.6.        Indemnity. Each Loan Party shall and does hereby jointly and
severally indemnify and defend Agent, Lenders, and their respective successors
and assigns, and their respective directors,

 

39

--------------------------------------------------------------------------------


 

officers, employees, consultants, attorneys, agents and affiliates (each an
“Indemnitee”) from and against all liabilities, losses, damages, expenses,
penalties, claims, actions and suits (including, without limitation, related
reasonable attorneys’ fees and the allocated costs of in-house legal counsel) of
any kind whatsoever arising, directly or indirectly, which may be imposed on,
incurred by or asserted against such Indemnitee as a result of or in connection
with this Agreement, the other Debt Documents or any of the transactions
contemplated hereby or thereby (the “Indemnified Liabilities”); provided that,
no Loan Party shall have any obligation to any Indemnitee with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of such Indemnitee as determined by a
final non-appealable judgment of a court of competent jurisdiction.  In no event
shall any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).  Each Loan Party waives,
releases and agrees (and shall cause each other Loan Party to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.  This provision shall survive the termination
of this Agreement.

 

10.7.        Rights Cumulative.  Agent’s and Lenders’ rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently.  Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege.  NONE OF AGENT OR ANY LENDER SHALL BE
DEEMED TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER
ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER
IS EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS,
AS APPLICABLE.  A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.

 

10.8.        Entire Agreement; Amendments, Waivers.

 

(a)                                  This Agreement and the other Debt Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior understandings (whether
written, verbal or implied) with respect to such subject matter, including the
Proposal Letter.  Section headings contained in this Agreement have been
included for convenience only, and shall not affect the construction or
interpretation of this Agreement.

 

(b)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Debt Document, or any
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Agent, Borrower and Lenders
having more than (x) 60% of the aggregate Commitments of all Lenders or (y) if
such Commitments have expired or been terminated, 60% of the aggregate
outstanding principal amount of the Term Loans (the “Requisite Lenders”);
provided, however, that so long as a Closing Date Lender does not assign any
portion of its Commitment or Term Loan (other than an assignment to any
affiliate of such Closing Date Lender), the “Requisite Lenders” shall include
such Lender.  Except as set forth in clause (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.

 

40

--------------------------------------------------------------------------------


 

(c)                                  No amendment, modification, termination or
waiver of any provision of this Agreement or any other Debt Document shall,
unless in writing and signed by Agent and each Lender directly affected thereby:
(i) increase or decrease any Commitment of any Lender or increase or decrease
the Total Commitment (which shall be deemed to affect all Lenders), (ii) reduce
the principal of or rate of interest on any Obligation or the amount of any fees
payable hereunder (other than waiving the imposition of the Default Rate),
(iii) postpone the date fixed for or waive any payment of principal of or
interest on any Term Loan, or any fees hereunder, (iv) release all or
substantially all of the Collateral, or consent to a transfer of all or
substantially all of the Intellectual Property, in each case, except as
otherwise expressly permitted in the Debt Documents (which shall be deemed to
affect all Lenders), (v) subordinate the lien on all or substantially all of the
Collateral granted in favor of the Agent securing the Obligations (which shall
be deemed to affect all Lenders), (vi) release a Loan Party from, or consent to
a Loan Party’s assignment or delegation of, such Loan Party’s obligations
hereunder and under the other Debt Documents or any Guarantor from its guaranty
of the Obligations (which shall be deemed to affect all Lenders), (vii) amend,
modify, terminate or waive Section 8.4, 9.7 or 10.8(b) or (c) or (viii) amend or
modify the definition of “Requisite Lenders”.

 

(d)                                 Notwithstanding any provision in this
Section 10.8 to the contrary, no amendment, modification, termination or waiver
affecting or modifying the rights or obligations of Agent hereunder shall be
effective unless signed by Borrower, Agent and Requisite Lenders.

 

(e)                                  Each Lender hereby consents to the release
by Agent of any Lien held by the Agent for the benefit of itself and the Lenders
in any or all of the Collateral to secure the Obligations upon (i) the
occurrence of any Permitted Disposition pursuant to Section 7.3 and (ii) the
termination of the Commitments and the payment and satisfaction in full of the
Obligations.

 

10.9.        Binding Effect.  This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
this Section and Sections 2.3(e), 9.5, 10.5 and 10.6 and the other indemnities
contained in the Debt Documents shall survive the Termination Date.  The
surrender, upon payment or otherwise, of any Note or any of the other Debt
Documents evidencing any of the Obligations shall not affect the right of Agent
to retain the Collateral for such other Obligations as may then exist or as it
may be reasonably contemplated will exist in the future.  This Agreement and the
grant of the security interest in the Collateral pursuant to Section 3.1 shall
automatically be reinstated if Agent or any Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).

 

10.10.      Use of Logo.  Each Loan Party authorizes Agent and each Lender to
use its name, logo and/or trademark without notice to or consent by such Loan
Party, in connection with certain promotional materials that Agent or a Lender
may disseminate to the public.  The promotional materials may include, but are
not limited to, brochures, video tape, internet website, press releases,
advertising in newspaper and/or other periodicals, lucites, and any other
materials relating the fact that Agent or such Lender has a financing
relationship with Borrower and such materials may be developed, disseminated and
used without Loan Parties’ review.  Nothing herein obligates Agent or any Lender
to use a Loan Party’s name, logo and/or trademark, in any promotional materials
of Agent or such Lender.  Loan Parties shall not, and shall not permit any of
its respective Affiliates to, issue any press release or other public disclosure
(other

 

41

--------------------------------------------------------------------------------


 

than any document filed with any governmental authority relating to a public
offering of the securities of Borrower) using the name, logo or otherwise
referring to General Electric Capital Corporation, GE Healthcare Financial
Services, Inc., Oxford Finance LLC or of any of their respective affiliates, the
Debt Documents or any transaction contemplated herein or therein without at
least two (2) Business Days prior written notice to and the prior written
consent of Agent or Oxford Finance LLC, as applicable, unless, and only to the
extent that, Loan Parties or such Affiliate is required to do so under
applicable law and then, only after consulting with Agent prior thereto.

 

10.11.      Waiver of Jury Trial.  EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

10.12.      Governing Law.  THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL; PROVIDED, HOWEVER, THAT IF THE
LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS
OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.  IF ANY
ACTION ARISING OUT OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY
AGENT IN THE STATE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR
IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, EACH LOAN
PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION
AND TO THE LAYING OF VENUE IN THE STATE OF NEW YORK.  NOTWITHSTANDING THE
FOREGOING, THE AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY LOAN PARTY (OR ANY PROPERTY) IN THE COURT OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS.  ANY PROCESS IN
ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE
PREPAID, TO LOAN PARTIES AT THEIR ADDRESS DESCRIBED IN SECTION 10.2, OR IF
SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.

 

42

--------------------------------------------------------------------------------


 

10.13.      Confidentiality.  Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Debt Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (a) with the Borrower’s consent, (b) to such
Lender’s or Agent’s Related Persons (as defined below), as the case may be, that
are advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (c) to
the extent such information presently is or hereafter becomes (i) publicly
available other than as a result of a breach of this Section 10.13 or
(ii) available to such Lender or Agent or any of their Related Persons, as the
case may be, from a source (other than any Loan Party) not known by them to be
subject to disclosure restrictions, (d) to the extent disclosure is required by
any applicable law, rule, regulation, court decree, subpoena or other legal,
administrative, governmental or regulatory request, order or proceeding or
otherwise requested or demanded by any governmental authority, (e) to the extent
necessary or customary for inclusion in league table measurements, (f) (i) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or (ii) otherwise to the
extent consisting of general portfolio information that does not identify Loan
Parties, (g) to current or prospective assignees or participants and to their
respective Related Persons, in each case to the extent such assignees,
participants or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 10.13 (and such persons or entities
may disclose information to their respective Related Persons in accordance with
clause (b) above), (h) to any other party hereto, and (i) in connection with the
exercise or enforcement of any right or remedy under any Debt Document, in
connection with any litigation or other proceeding to which such Lender or Agent
or any of their Related Persons is a party or bound, or to the extent necessary
to respond to public statements or disclosures by Loan Parties or their Related
Persons referring to a Lender or Agent or any of their Related Persons.  In the
event of any conflict between the terms of this Section 10.13 and those of any
other contractual obligation entered into with any Loan Party (whether or not a
Debt Document), the terms of this Section 10.13 shall govern.  “Related Persons”
means, with respect to any person or entity, each affiliate of such person or
entity and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such person or entity or
any of its affiliates.

 

10.14.      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Signature Page Follows]

 

43

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.

 

BORROWER:

 

RADIUS HEALTH, INC.

 

By:

/s/ C. Richard Lyttle

 

 

 

 

Name:

C. Richard Edmund Lyttle

 

 

 

Title:

President and CEO

 

 

 

 

Address for Notices for all Loan Parties:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA, 02139

Attention: Nick Harvey, Chief Financial Officer

Phone: (617) 551-4700

Facsimile: (617) 551-4701

 

1

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:

/s/ Jacqueline K. Blechinger

 

 

 

 

Name:

Jacqueline K. Blechinger

 

 

 

Title:

Duly Authorized Signatory

 

 

 

Address for Notices:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland  20814

Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640

Facsimile: (301) 664-9855

 

With a copy to:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland  20814

Attention: General Counsel
Phone: (301) 961-1640

Facsimile: (301) 664-9866

 

1

--------------------------------------------------------------------------------


 

LENDER:

 

OXFORD FINANCE LLC

 

By:

/s/ John G. Henderson

 

 

 

 

Name:

John G. Henderson

 

 

 

Title:

Vice President and General Counsel

 

 

 

Address for Notices:

 

133 North Fairfax Street

Alexandria, Virginia  22314

Attention: General Counsel

Phone: (703) 519-6015

Facsimile: (703) 519-5225

 

1

--------------------------------------------------------------------------------

 


 

SCHEDULE A

COMMITMENTS

 

Name of Lender

 

Commitment of such Lender

 

Pro Rata Share

General Electric Capital Corporation

 

$12,500,000

 

50%

Oxford Finance LLC

 

$12,500,000

 

50%

TOTAL

 

$25,000,000

 

100%

 

--------------------------------------------------------------------------------


 

SCHEDULE B

DISCLOSURES

 

I.  Existing Liens

 

Debtor

 

Secured Party

 

Collateral

 

State and Jurisdiction

 

Filing Date and Number (include original file date and continuations,
amendments, etc.)

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.  Existing Indebtedness

 

Debtor

 

Creditor

 

Amount of Indebtedness
outstanding as of                ,

 

Maturity Date

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.  Existing Investments

 

Debtor

 

Type of Investment

 

Date

 

Amount Outstanding as of

NONE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.  Material Agreements

 

A.           Nordic Collaboration Agreement

 

1.               Amended and Restated Stock Issuance Agreement by and between
the Borrower and Nordic Bioscience Clinical Development VII A/S (“Nordic”),
dated May 16, 2011.

 

2.               Clinical Trial Services Agreement and Work Statement NB-1 by
and between the Borrower and Nordic, dated March 29, 2011.

 

3.               Side Letter by and between the Borrower and Nordic, dated
March 29, 2011.

 

B.             Other License Agreements

 

1.               License Agreement, dated September 27, 2005, by and between
SCRAS S.A.S., a French Borrower, with its principal office at 42, Rue du Docteur
Blanche, 75016 Paris, France, on behalf of itself and its Affiliates
(collectively, “Ipsen”), and the Borrower, as amended on September 12, 2007,
assigned by SCRAS S.A.S. to successor Ipsen Pharma SAS on January 1, 2009, and
as further amended on May 11, 2011.

 

--------------------------------------------------------------------------------


 

2.               Pharmaceutical Development Agreement by and between the
Borrower and Ipsen, dated January 2, 2006, as amended by Amendment No. 1, dated
January 1, 2007, Amendment No. 2, dated January 1, 2009, and Amendment No. 3,
dated June 16, 2010.

 

C.             Other Research, Development and/or Service Agreements

 

1.                           Development and Clinical Supplies Agreement by and
between the Borrower, 3M Company and 3M Innovative Properties (3M Company and 3M
Innovative Properties, collectively, “3M”), dated June 19, 2009, as amended on
each of May 5, 2009, December 31, 2009, March 3, 2010, September 16, 2010,
September 29, 2010, February 4, 2011, and March 2, 2011.

 

2.                           Letter of Payment Authorization for Study
No. 670364 by and between the Borrower and Charles River Laboratories (“CRL”),
dated November 20, 2010.

 

3.                           Letter of Payment Authorization for Dawley Rat -
Rat Bone Quality Study by and between the Borrower and CRL, dated February 7,
2011.

 

4.                           Work Order No. 2 by and between the Borrower and
LONZA Sales Ltd. (“Lonza”), dated January 15, 2010, as amended April 27, 2010,
and as further amended December 15, 2010, which Work Order No. 2 is subject to
the Development and Manufacturing Services Agreement dated October 16, 2007, and
amended May 20, 2011

 

5.                           Letter Agreement by and between the Borrower and
Leerink , dated February 4, 2010.

 

6.                           Letter Agreement by and between the Borrower and
Leerink, dated September 24, 2010.

 

7.                           Engagement Letter by and between the Borrower and
Ernst & Young LLP, dated October 5, 2010.

 

8.                           Master Clinical Services Agreement by and between
the Borrower and Celerion, Inc., dated November 2, 2010, as amended by Work
Order No. 1, dated November 3, 2010.

 

9.                           Change Order No. 2 to Statement of Work by and
between the Borrower and INC Research, Inc., dated September 3, 2010.

 

10.                     Letter of Payment Authorization for Chronic Dermal
Toxicity Study by and between the Borrower and CRL, dated April 29, 2011.

 

D.            Real Property

 

1.               Sublease by and between the Borrower and Sonos, Inc., dated
January 14, 2011, for the property located at 201 Broadway, Cambridge,
Massachusetts.

 

E.              Employment Agreements

 

1.               Letter Agreement by and between the Borrower and C. Richard
Edmund Lyttle, dated July 2, 2004.

 

2.               Letter Agreement by and between the Borrower and B. Nicholas
Harvey, dated November 15, 2006.

 

--------------------------------------------------------------------------------


 

3.               Letter Agreement by and between the Borrower and Louis St.
Laurence O’Dea, dated January 30, 2006, as amended by Letter Agreement dated
July 21, 2008.

 

4.               Letter Agreement by and between the Borrower and Gary
Hattersley, dated November 21, 2003, as amended by Letter Agreement dated
July 21, 2008.

 

Agent and Lenders acknowledge and agree that the License Agreement, dated as of
June 29, 2006, between Eisai Co., Ltd. a Japanese corporation, and Borrower
regarding the development of RAD 1901, shall not constitute a Material
Agreement.

 

F.              Option Agreements

 

1.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Richard Lyttle dated
October 28, 2004.

 

2.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Richard Lyttle dated
July 12, 2007.

 

3.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Richard Lyttle dated
May 8, 2008.

 

4.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Richard Lyttle dated
December 3, 2008.

 

5.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Alan Auerbach dated
October 12, 2010.

 

6.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Alan Auerbach dated
October 12, 2010.

 

7.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Louis O’Dea dated
July 12, 2007.

 

8.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Louis O’Dea dated May 5,
2008.

 

9.               Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive
Stock Option Agreement by and between t he Borrower and Louis O’Dea dated
February 15, 2006.

 

10.         Radius Health, Inc. 2003 Long-Term Incentive Plan Incentive Stock
Option Agreement by and between t he Borrower and Louis O’Dea dated December 3,
2008.

 

V.  Margin Stock

 

None.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.9

Negative Pledges

 

None.  Note, however, that with respect to certain intellectual property rights
jointly owned with Ipsen or 3M, the Company’s rights with respect to such
intellectual property rights are not exclusive and are merely an undivided
jointly owned interest.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

Exclusive Licenses

 

None.  Note, however, that with respect to certain intellectual property rights
jointly owned with Ipsen or 3M, the Company’s rights with respect to such
intellectual property rights are not exclusive and are merely an undivided
jointly owned interest.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

Protection of Intellectual Property

 

Loan Parties represent and warrant and Agent and Lenders hereby acknowledge and
agree that, as of the Closing Date, the Borrower’s product known as RAD 1901 is
not material to the business of the Borrower.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

May     , 2011

 

FOR VALUE RECEIVED, RADIUS HEALTH, INC., a Delaware Corporation located at the
address stated below (“Borrower”), promises to pay to the order of [GENERAL
ELECTRIC CAPITAL CORPORATION][OXFORD FINANCE LLC] or any subsequent holder
hereof (each, a “Lender”), the principal sum of [                      ] and
00/100 Dollars ($[                ]) or, if less, the aggregate unpaid principal
amount of all Term Loans made by Lender to or on behalf of Borrower pursuant to
the Agreement (as hereinafter defined).  All capitalized terms, unless otherwise
defined herein, shall have the respective meanings assigned to such terms in the
Agreement.

 

This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of May      2011, among Borrower, the guarantors from time
to time party thereto, General Electric Capital Corporation, as agent, the other
lenders signatory thereto, and Lender (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), is one of the Notes
referred to therein, and is entitled to the benefit and security of the Debt
Documents referred to therein, to which Agreement reference is hereby made for a
statement of all of the terms and conditions under which the loans evidenced
hereby were made.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement.  Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement.  The terms of the Agreement are
hereby incorporated herein by reference.

 

All payments shall be applied in accordance with the Agreement.  The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.

 

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.

 

This Note is secured as provided in the Agreement and the other Debt Documents. 
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.

 

Time is of the essence hereof.  If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement.  Such Late Fee will be immediately
due and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.

 

--------------------------------------------------------------------------------


 

This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement.  After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.

 

Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement.   Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

RADIUS HEALTH, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Federal Tax ID #:

 

 

Address:

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

SECRETARY’S CERTIFICATE OF AUTHORITY

 

MAY     , 2011

 

Reference is made to the Loan and Security Agreement, dated as of May     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Radius Health, Inc., a Delaware corporation (the
“Borrower”), the guarantors from time to time party thereto, General Electric
Capital Corporation, a Delaware corporation (“GECC”), as a lender and as agent
(in such capacity, together with its successors and assigns in such capacity,
“Agent”), and the other lenders signatory thereto from time to time (GECC and
such other lenders, the “Lenders”).  Capitalized terms used but not defined
herein are used with the meanings assigned to such terms in the Agreement.

 

I, [                                                  ], do hereby certify that:

 

(i)            I am the duly elected, qualified and acting Secretary of the
Borrower;

 

(ii)           attached hereto as Exhibit A is a true, complete and correct
copies of the Borrower’s Articles of Incorporation and the Bylaws, each of which
is in full force and effect on and as of the date hereof;

 

(iii)          each of the following named individuals is a duly elected or
appointed, qualified and acting officer of the Borrower who holds the offices
set opposite such individual’s name, and such individual is authorized to sign
the Debt Documents to which the Borrower is a party and all other notices,
documents, instruments and certificates to be delivered pursuant thereto, and
the signature written opposite the name and title of such officer is such
officer’s genuine signature:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)          attached hereto as Exhibit B are true, complete and correct copies
of resolutions adopted by the Board of Directors (the “Board”) authorizing the
execution, delivery and performance of the Debt Documents to which the Borrower
is a party, which resolutions were duly adopted by the Board on [DATE] and all
such resolutions are in full force and effect on the date hereof in the form in
which adopted without amendment, modification, rescission or revocation;

 

(v)           the foregoing authority shall remain in full force and effect, and
Agent and each Lender shall be entitled to rely upon same, until written notice
of the modification, rescission or revocation of same, in whole or in part, has
been delivered to Agent and each Lender, but no such modification, rescission or
revocation shall, in any event, be effective with respect to any documents
executed or actions taken in reliance upon the foregoing authority before said
written notice is delivered to Agent and each Lender; and

 

--------------------------------------------------------------------------------


 

(vi)          no Default or Event of Default exists under the Agreement, and all
representations and warranties of the Borrower in the Debt Documents are true
and correct in all respects on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
respects on and as of such earlier date.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above

 

 

 

 

 

Name:

 

 

Title:

Secretary

 

The undersigned does hereby certify on behalf of the Borrower that he/she is the
duly elected or appointed, qualified and acting [TITLE] of the Borrower and that
[NAME FROM ABOVE] is the duly elected or appointed, qualified and acting
Secretary of the Borrower, and that the signature set forth immediately above is
his/her genuine signature.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B TO SECRETARY’S CERTIFICATE OF AUTHORITY

 

FORM OF RESOLUTIONS

 

BOARD RESOLUTIONS

 

                                 , 200  

 

 

WHEREAS, Radius Health, Inc., a Delaware corporation (“Borrower”) has requested
that General Electric Capital Corporation, a Delaware corporation (“GECC”), as
agent (in such capacity, the “Agent”) and lender, and certain other lenders
(GECC and such other lenders, collectively, the “Lenders”) provide a credit
facility in an original principal amount not to exceed $25,000,000 (the “Credit
Facility”); and

 

WHEREAS, the terms of the Credit Facility are set forth in a loan and security
agreement by and among Borrower, the guarantors from time to time party thereto,
Agent, and the Lenders and certain related agreements, documents and instruments
described in detail below; and

 

WHEREAS, the Board of Directors of [Borrower] [Company] (the “Directors”) deems
it advisable and in the best interests of [Borrower] [Company] to execute,
deliver and perform its obligations under those transaction documents described
and referred to below.

 

NOW, THEREFORE, be it

 

RESOLVED, that the Credit Facility be, and it hereby is, approved; and further

 

RESOLVED, that the form of Loan and Security Agreement (the “Loan and Security
Agreement”), by and among [Borrower], [Company,] the [other] guarantors from
time to time party thereto, Agent and the Lenders, as presented to the
Directors, be and it hereby is, approved and the [President, the Chief Executive
Officer, Chief Financial Officer, the Vice President or Treasurer] of [Borrower]
[Company] (collectively, the “Proper Officers”) be, and each of them hereby is,
authorized and directed on behalf of [Borrower] [Company] to execute and deliver
to Agent the Loan and Security Agreement, in substantially the form as presented
to the Directors, with such changes as the Proper Officers may approve, such
approval to be conclusively evidenced by execution and delivery thereof; and
further

 

[RESOLVED, that the form of Promissory Note (the “Note”), as presented to the
Directors, be, and it hereby is, approved and the Proper Officers be, and each
of them hereby is, authorized and directed on behalf of Borrower to execute and
deliver to Lender one or more promissory Notes, in substantially the form as
presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further]

 

[RESOLVED, that the form(s) of [Pledge Agreement] [and] [Account Control
Agreement] [(collectively, the “Security Documents”)] [and the form of the
Preferred Stock Warrant,] [Disbursement Letter,] [Guaranty,] [INCLUDE OTHER
DOCUMENTS AS APPROPRIATE] (together with the Security Documents, the “Ancillary
Documents”), each as presented to the Directors, be, and each of them hereby is,
approved and the Proper Officers be, and each of them hereby is, authorized and
directed on behalf of Borrower to execute and deliver to Agent each of the
Ancillary Documents, in substantially the form as presented to the Directors,
with such changes as the Proper Officers may approve, such approval to be
conclusively evidenced by execution and delivery thereof; and further]

 

RESOLVED, that the Proper Officers be, and each of them hereby is, authorized
and directed to execute and deliver any and all other agreements, certificates,
security agreements, financing statements,

 

--------------------------------------------------------------------------------


 

indemnification agreements, instruments and documents (together with the Loan
and Security Agreement, [and] the Notes [, and the Ancillary Documents], the
“Debt Documents”) and take any and all other further action, in each case, as
may be required or which they may deem appropriate, on behalf of [Borrower]
[Company], in connection with the Credit Facility and carrying into effect the
foregoing resolutions, transactions and matters contemplated thereby; and
further

 

RESOLVED, that [Borrower] [Company] is hereby authorized to perform its
obligations under the Debt Documents, [including, without limitation, the
borrowing of any advances made under the Credit Facility and] the granting of
any security interest in [Borrower’s] [Company’s] assets contemplated thereby to
secure [Borrower’s] [Company’s] obligations in connection therewith; and further

 

RESOLVED, that in addition to executing any documents approved in the preceding
resolutions, the Secretary or any Assistant Secretary of [Borrower] [Company]
may attest to such Debt Documents, the signature thereon or the corporate seal
of [Borrower] [Company] thereon; and further

 

RESOLVED, that any actions taken by the Proper Officers prior to the date of
these resolutions in connection with the transactions contemplated by these
resolutions are hereby ratified and approved; and further

 

RESOLVED, that these resolutions shall be valid and binding upon [Borrower]
[Company].

 

--------------------------------------------------------------------------------


EXHIBIT C-1

 

FORM OF LANDLORD CONSENT

 

[Landlord]

[Address]

 

[                    ,         ]

 

Ladies and Gentlemen:

 

General Electric Capital Corporation (together with its successors and assigns,
if any, “Agent”) and certain other lenders (the “Lenders”) have entered into, or
is about to enter into, a Loan and Security Agreement, dated as of May     ,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) with Radius Health, Inc. (“Borrower”) [and
                     (“Company”)], pursuant to which [Borrower] [Company] has
granted, or will grant, to Agent, on behalf of itself and the Lenders, a
security interest in certain assets of [Borrower] [Company], including, without
limitation, all of [Borrower’s] [Company’s] cash, cash equivalents, accounts,
books and records, goods, inventory, machinery, equipment, furniture and trade
fixtures (such as equipment bolted to floors), together with all addition,
substitutions, replacements and improvements to, and proceeds, including,
insurance proceeds, of the foregoing, but excluding building fixtures (such as
plumbing, lighting and HVAC systems (collectively, the “Collateral”).  Some or
all of the Collateral is, or will be, located at certain premises known as
[                                    ] in the City or Town of
[                          , County of
                                                   and State of               ]
(“Premises”), and [Borrower] [Company] occupies the Premises pursuant to a
lease, dated as of [DATE], between [Borrower] [Company], as tenant, and you,
[NAME], as [owner/landlord/mortgagee/realty manager] (as amended, restated,
supplemented or otherwise modified from time to time, the “Lease”).

 

By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Lease is in full force and effect and you are not aware of any
existing defaults thereunder, (ii) the Collateral is, and shall remain, personal
property regardless of the method by which it may be, or become, affixed to the
Premises; (iii) you agree to use your best efforts to provide Agent with written
notice of any default by [Borrower] [Company] under the Lease resulting in a
termination of the Lease (“Default Notice”) and Agent shall have the right, but
not the obligation to cure such default within 15 days following Agent’s receipt
of such Default Notice, (iv) your interest in the Collateral and any proceeds
thereof (including, without limitation, proceeds of any insurance therefor)
shall be, and remain, subject and subordinate to the interests of Agent and you
agree not to levy upon any Collateral or to assert any landlord lien, right of
distraint or other claim against the Collateral for any reason; (v) Agent, and
its employees and agents, shall have the right, from time to time, to enter into
the Premises for the purpose of inspecting the Collateral; and (vi) Agent, and
its employees and agents, shall have the right, upon any default by [Borrower]
[Company] under the Agreement, to enter into the Premises and to remove or
otherwise deal with the Collateral, including, without limitation, by way of
public auction or private sale (provided that, if Agent conducts a public
auction or private sale of the Collateral at the Premises, Agent shall use
reasonable efforts to notify Landlord first and to hold such auction or sale in
a manner that would not unduly disrupt Landlord’s or any other tenant’s use of
the Premises).  Agent agrees to repair or reimburse you for any physical damage
actually caused to the Premises by Agent, or its employees or agents, during any
such removal or inspection (other than ordinary wear and tear), provided that it
is understood by the parties hereto that Agent shall not be liable for any
diminution in value of the Premises caused by the removal or absence of the
Collateral therefrom.  You hereby acknowledge that Agent shall have no
obligation to remove or dispose of the Collateral from the Premises and no
action by Agent pursuant to this Consent shall be deemed to be an assumption by
Agent of any obligation under the Lease

 

--------------------------------------------------------------------------------


 

and, except as provided in the immediately preceding sentence, Agent shall not
have any obligation to you.

 

You hereby acknowledge and agree that [Borrower’s] [Company’s] granting of a
security interest in the Collateral in favor of Agent, on behalf of itself and
the Lenders, shall not constitute a default under the Lease nor permit you to
terminate the Lease or re-enter or repossess the Premises or otherwise be the
basis for the exercise of any remedy available to you.

 

This Consent and the agreements contained herein shall be binding upon, and
shall inure to the benefit of, any successors and assigns of the parties hereto
(including any transferees of the Premises).  This Consent shall terminate upon
the indefeasible payment of Borrower’s indebtedness in full in immediately
available funds and the satisfaction in full of Borrower’s [and Company’s]
performance of its obligations under the Agreement and the related documents.

 

This Consent and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed signature page of this Consent or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.

 

--------------------------------------------------------------------------------


 

We appreciate your cooperation in this matter of mutual interest.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc.

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attention: Senior Vice President of Risk — Life Science Finance

 

Phone: (301) 961-1640

 

Facsimile: (301) 664-9855

 

 

 

With a copy to:

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc.

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attention: General Counsel

 

Phone: (301) 961-1640

 

Facsimile: (301) 664-9866

 

AGREED TO AND ACCEPTED BY:

 

[NAME], as [owner/landlord/mortgagee/realty manager]

 

By:

 

Name:

 

Title:

 

 

 

Address:

 

 

AGREED TO AND ACCEPTED BY:

 

[NAME OF LOAN PARTY]

 

By:

 

Name:

 

Title:

 

 

Interest in the Premises (check applicable box)

 

 

o

Owner

 

o

Mortgagee

 

o

Landlord

 

o

Realty Manager

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF BAILEE CONSENT

 

[Letterhead of GE Capital]

 

             , 200    

 

[NAME OF BAILEE]

 

 

 

 

 

Dear Sirs:

 

Re:  Radius Health, Inc. (the “Company”)

 

Please accept this letter as notice that we have entered into or may enter into
financing arrangements with the Company under which the Company has granted to
us continuing security interests in substantially all personal property and
assets of the Company and the proceeds thereof, including, without limitation,
certain equipment owned by the Company held by you at the manufacturing facility
(the “Premises”) owned by you and located at [                            ](the
“Personal Property”).

 

Please acknowledge that as a result of such arrangements, you are holding all of
the Personal Property solely for our benefit and subject only to the terms of
this letter and our instructions; provided, however, that until further written
notice from us, you are authorized to use and/or release any and all of the
Personal Property in your possession as directed by the Company in the ordinary
course of business. The foregoing instructions shall continue in effect until we
modify them in writing, which we may unilaterally do without any consent or
approval from the Company.  Upon receipt of our instructions, you agree that
(a) you will release the Personal Property only to us or our designee; (b) you
will cooperate with us in our efforts to assemble, sell (whether by public or
private sale), take possession of, and remove all of the Personal Property
located at the Premises; (c) you will permit the Personal Property to remain on
the Premises for forty-five (45) days after your receipt of our instructions or
at our option, to have the Personal Property removed from the Premises within a
reasonable time, not to exceed forty-five (45) days after your receipt of our
instructions; (d) you will not hinder our actions in enforcing our liens on the
Personal Property; and (e) after receipt of our instructions, you will abide
solely by our instructions with respect to the Personal Property, and not those
of the Company.

 

You hereby waive and release in our favor: (a) any contractual lien, security
interest, charge or interest and any other lien which you may be entitled to
whether by contract, or arising at law or in equity against any Personal
Property; (b) any and all rights granted under any present or future laws to
levy or distraint for rent or any other charges which may be due to you against
the Personal Property; and (c) any and all other claims, liens, rights of
offset, deduction, counterclaim and demands of every kind which you have or may
hereafter have against the Personal Property.

 

You agree that (i) you have not and will not commingle the Personal Property
with any other property of a similar kind owned or held by you in any manner
such that the Personal Property is not readily identifiable, (ii) you have not
and will not issue any negotiable or non-negotiable documents or instruments
relating to the Personal Property, and (iii) the Personal Property is not and
will not be deemed to be fixtures.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, all of your charges of any nature whatsoever
shall continue to be charged to and paid by the Company and we shall not be
liable for such charges.

 

You hereby authorize us to file at any time such financing statements naming you
as the debtor/bailee, Company as the secured party/bailor, and us as the
Company’s assignee, indicating as the collateral goods of the Company now or
hereafter in your custody, control or possession and proceeds thereof, and
including any other information with respect to the Company required under the
Uniform Commercial Code for the sufficiency of such financing statement or for
it to be accepted by the filing office of any applicable jurisdiction (and any
amendments or continuations with respect thereto).

 

The arrangement as outlined herein is to continue without modification, until we
have given you written notice to the contrary.

 

EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER.

 

Any notice(s) required or desired to be given hereunder shall be directed to the
party to be notified at the address stated herein.

 

The terms and conditions contained herein are to be construed and enforced in
accordance with the laws of the State of New York.

 

This terms and conditions contained herein shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 

--------------------------------------------------------------------------------


 

The Company has signed below to indicate its consent to and agreement with the
foregoing arrangements, terms and conditions.  By your signature below, you
hereby agree to be bound by the terms and conditions of this letter.

 

 

Very truly yours,

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc.

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attention: Senior Vice President of Risk — Life Science Finance

 

Phone: (301) 961-1640

 

Facsimile: (301) 664-9855

 

 

 

With a copy to:

 

 

 

General Electric Capital Corporation

 

c/o GE Healthcare Financial Services, Inc.

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attention: General Counsel

 

Phone: (301) 961-1640

 

Facsimile: (301) 664-9866

 

Agreed to:

 

[NAME OF LOAN PARTY]

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

[NAME OF BAILEE]

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[DATE]

 

Reference is made to the Loan and Security Agreement, dated as of May     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Radius Health, Inc., a  Delaware corporation (the
“Borrower”), the guarantors from time to time party thereto, General Electric
Capital Corporation, a Delaware corporation (“GECC”), in its capacity as agent
(in such capacity, together with its successors and assigns, in such capacity,
the “Agent”) and lender, and the other lenders signatory thereto (GECC and such
other lenders, the “Lenders”).  Capitalized terms used but not defined herein
are used with the meanings assigned to such terms in the Agreement.

 

I, [                                                  ], do hereby certify that:

 

(i)            I am the duly elected, qualified and acting [TITLE] of Borrower;

 

(ii)           attached hereto as Exhibit A are [annual audited financial
statements]/[quarterly financial statements] as required under Section 6.3 of
the Agreement and that such financial statements are prepared in accordance with
GAAP and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes;

 

(iii)          attached hereto as Exhibit B is a list of new applications and
registrations that any Loan Party has made or filed in respect of any
Intellectual Property and each a change in status of any outstanding application
or registration previously filed;

 

(iv)          no Default or Event of Default has occurred under the Agreement
which has not been previously disclosed, in writing, to Agent; and

 

(v)           all representations and warranties of the Loan Parties stated in
the Debt Documents are true and correct in all respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all respects on and as of such earlier date.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AUTOMATIC PAYMENT AUTHORIZATION AGREEMENT

 

Introduction

 

When you use the automatic payment service, the payment is automatically made by
electronic transfer directly from your bank account at the financial institution
specified below.  An “authorized check signer” must complete, sign and submit
one copy of this Authorization Agreement.

 

Authorization Agreement for Automatic Payment Service (ACH Debits)

 

1.             Radius Health, Inc. (“Borrower”) hereby authorizes General
Electric Capital Corporation (“Agent”) to initiate debit entries for amounts due
under the Loan and Security Agreement, dated as of May     , 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Borrower, the guarantors form time to time party thereto,
Agent and the lenders from time to time party thereto.  Capitalized terms used
herein but not defined herein are used herein as defined in the Loan Agreement.

 

2.             Borrower understands that the payment of all Obligations are
solely its responsibility.  If payment is not satisfied due to account closure,
insufficient funds, or cancellation of any required automated payment services,
Borrower agrees to remit payment plus any applicable late charges as set forth
in the Loan Agreement.

 

3.             It is incumbent upon Borrower to give written notice to Agent of
any changes to this Authorization Agreement or the below referenced bank account
information 10 days prior to payment date.  Borrower may revoke this
Authorization Agreement by giving 10 days written notice to Agent unless
otherwise stipulated in the Loan Agreement.

 

4.             If the account identified below is a joint account, all of the
account holders must sign this Authorization Agreement.

 

Account

 

Provide the following information regarding the account to be debited.

 

Account type:  o Checking    o Savings

 

Financial Institution:

 

 

 

 

 

 

 

Name of Account:

 

 

 

 

 

 

 

 

Address of Financial Institution:

 

 

 

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

 

 

 

Account #:

 

 

 

 

 

 

 

 

ABA Routing #:

 

 

 

 

 

RADIUS HEALTH, INC.

 

By:

 

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------

 